Exhibit 10.3

 

EXECUTION VERSION

 

 

[Published CUSIP Number:            ]

 

364-DAY SENIOR UNSECURED BRIDGE LOAN AGREEMENT

 

 

dated as of

 

June 22, 2012

 

among

 

THE ADT CORPORATION,
as Borrower

 

TYCO INTERNATIONAL LTD.,
as Guarantor

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL
MARKETS INC. and MERRILL LYNCH PIERCE FENNER & SMITH
as Bookrunners and Lead Arrangers

 

GOLDMAN SACHS BANK USA
as Syndication Agent

 

CITIBANK, N.A. and BANK OF AMERICA, N.A.
as Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I Definitions

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

19

Section 1.03

Terms Generally

19

Section 1.04

Accounting Terms; GAAP

20

 

 

 

Article II The Credits

20

 

 

 

Section 2.01

Commitments

20

Section 2.02

Loans and Borrowings

20

Section 2.03

Requests for Borrowings

20

Section 2.04

[Intentionally Omitted]

21

Section 2.05

Funding of Borrowings

22

Section 2.06

Interest Elections

22

Section 2.07

Termination and Reduction of Commitments

24

Section 2.08

Repayment of Loans; Evidence of Debt

24

Section 2.09

Prepayment of Loans

25

Section 2.10

Fees

26

Section 2.11

Interest

27

Section 2.12

Calculation of Interest and Fees

28

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

28

Section 2.14

Defaulting Lender

29

 

 

 

Article III Representations and Warranties

30

 

 

 

Section 3.01

Organization and Powers; Place of Business

30

Section 3.02

Authorization; Enforceability

31

Section 3.03

Governmental Approvals; No Conflicts

31

Section 3.04

Financial Condition; No Material Adverse Change

31

Section 3.05

Litigation and Environmental Matters

32

Section 3.06

Investment Company Status

32

Section 3.07

Taxes

32

Section 3.08

ERISA

33

Section 3.09

Disclosure

33

Section 3.10

Subsidiaries

33

Section 3.11

Margin Regulations

33

Section 3.12

OFAC; PATRIOT Act

34

 

 

 

Article IV Conditions

34

 

 

 

Section 4.01

Signing Date

34

Section 4.02

Funding Date

35

 

i

--------------------------------------------------------------------------------


 

Article V Covenants

36

 

 

 

Section 5.01

Financial Statements and Other Information

36

Section 5.02

Existence; Conduct of Business

38

Section 5.03

Maintenance of Properties; Insurance

39

Section 5.04

Books and Records; Inspection Rights

39

Section 5.05

Compliance with Laws

39

Section 5.06

Use of Proceeds

39

Section 5.07

Liens

39

Section 5.08

Fundamental Changes

41

Section 5.09

Financial Covenants

42

Section 5.10

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

42

Section 5.11

Transactions with Affiliates

44

Section 5.12

Subsidiary Guarantors

45

Section 5.13

Subsidiary Debt

45

Section 5.14

Refinancing of Loans

45

Section 5.15

Consummation of the Distribution

46

 

 

 

Article VI Events of Default

46

 

 

 

Section 6.01

Events of Default

46

 

 

 

Article VII The Administrative Agent

49

 

 

 

Section 7.01

Appointment and Authority

49

Section 7.02

Administrative Agent Individually

49

Section 7.03

Duties of Administrative Agent; Exculpatory Provisions

50

Section 7.04

Reliance by Administrative Agent

51

Section 7.05

Delegation of Duties

52

Section 7.06

Resignation or Removal of Administrative Agent

52

Section 7.07

Non-Reliance on Administrative Agent and Other Lenders

53

Section 7.08

Termination of Subsidiary Guaranty

54

Section 7.09

No Other Duties, etc.

54

 

 

 

Article VIII Guarantee

54

 

 

 

Section 8.01

The Guarantee

54

Section 8.02

Guarantee Unconditional

55

Section 8.03

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

55

Section 8.04

Waiver by the Guarantor

55

Section 8.05

Subrogation

56

Section 8.06

Stay of Acceleration

56

Section 8.07

Release of Guaranty

56

 

 

 

Article IX Yield Protection, Illegality and Taxes

56

 

ii

--------------------------------------------------------------------------------


 

Section 9.01

Alternate Rate of Interest

56

Section 9.02

Illegality

57

Section 9.03

Increased Costs

57

Section 9.04

Break Funding Payments

58

Section 9.05

Taxes

58

Section 9.06

Matters Applicable to all Requests for Compensation

60

Section 9.07

Mitigation Obligations

60

 

 

 

Article X Miscellaneous

61

 

 

 

Section 10.01

Notices

61

Section 10.02

Waivers; Amendments

62

Section 10.03

Expenses; Indemnity; Damage Waiver

63

Section 10.04

Successors and Assigns

65

Section 10.05

Survival

70

Section 10.06

Counterparts; Integration; Effectiveness

70

Section 10.07

Severability

70

Section 10.08

Right of Setoff

71

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

71

Section 10.10

Waiver of Jury Trial

72

Section 10.11

Waiver of Immunities

72

Section 10.12

Judgment Currency

73

Section 10.13

Headings

73

Section 10.14

Confidentiality

73

Section 10.15

Posting of Approved Electronic Communications

74

Section 10.16

Treatment of Information

75

Section 10.17

USA PATRIOT Act Notice

77

Section 10.18

No Fiduciary Duty

77

 

SCHEDULES:

 

Schedule 1.01 - Pricing Grid

Schedule 2.01 - Commitments

Schedule 10.01 - Administrative Agent’s Office; Lender Notice Addresses

 

EXHIBITS:

 

Exhibit A - Form of Note

Exhibit B - Form of Assignment and Assumption

Exhibit C-1 - Form of opinion of general counsel of Borrower

Exhibit C-2 - Form of opinion of special Swiss counsel

Exhibit C-3 - Form of opinion of special New York counsel

Exhibit D - Form of Subsidiary Guaranty

Exhibit E  - Form of Notice of Borrowing

 

iii

--------------------------------------------------------------------------------


 

364-DAY SENIOR UNSECURED BRIDGE LOAN AGREEMENT (this “Agreement”) dated as of
June 22, 2012 among THE ADT CORPORATION, a Delaware corporation (the
“Borrower”), TYCO INTERNATIONAL LTD., a Swiss company (the “Guarantor”), the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01                            Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 10.17.

 

“Activities” has the meaning assigned to such term in Section 7.02(b).

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“ADT Bi-Lateral Lines of Credit” means bilateral lines of credit entered into in
the ordinary course of business by Subsidiaries of the Borrower.

 

“ADT Business” means the residential and small business security business in the
United States and Canada.

 

“ADT Revolving Credit Facility” means that certain $750,000,000 5-Year Credit
Agreement dated as of June 22, 2012 by and among the Borrower, the Guarantor,
Citibank, N.A., as administrative agent and the other parties listed on the
signature pages thereto.

 

“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including

 

1

--------------------------------------------------------------------------------


 

the terms “controlling” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.

 

“Agent’s Group” has the meaning assigned to such term in Section 7.02(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Base
Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, with respect to any Eurodollar Loan or Alternate Base
Rate Loan, the rate per annum set forth on the Pricing Grid opposite the
reference to the applicable Index Debt Rating under the heading “Applicable
Margin”; provided that as of the last day of each 90-day period following the
Funding Date, the Applicable Margin shall increase by 0.25%.

 

Any change in the Applicable Margin resulting from an Index Debt Rating Change
shall be determined in accordance with Schedule 1.01 and shall be effective on
the date of such Index Debt Rating Change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Loans made by the
respective Lenders.

 

“Approved Electronic Communication” means each Communication that any Obligor is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the Transactions, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, solely with respect to delivery
of any such Communication by any Obligor to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (a) any notice of borrowing, notice of conversion
or continuation and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (b) any notice pursuant to Section 2.09 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (c) all notices of any
Default or Event of Default and (d) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article IV or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 10.15(a).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of its
Subsidiaries of (a) any Stock of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower and its Subsidiaries,
other than (i) inventory, damaged, obsolete or worn out assets, and scrap, in
each case disposed of in the ordinary course of business, and equipment
transferred to customers in the ordinary course of business, (ii) sales,
transfers and other dispositions between or among the Borrower and any of its
Subsidiaries, (iii) dispositions of cash and cash equivalents in the ordinary
course of business, (iv) assignments or subleases for fair value of leasehold
interests that are no longer used or useful in the business of the Borrower or
any of its Subsidiaries or (v) non-exclusive licenses and assignments for value
of intellectual property.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Base Rate” means the rate of interest announced publicly by JPMorgan in
New York, New York, from time to time, as JPMorgan’s prime rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bookrunners” means GS, JPMS, CGMI and MLPF&S.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Bridge Loan Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3

--------------------------------------------------------------------------------


 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or its Subsidiaries of any insurance proceeds or condemnation awards in respect
of any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the date of this Agreement (including the adoption or taking
effect after the date of this Agreement of any rule or regulation relating to a
law adopted prior to the date of this Agreement), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 9.03(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything to the contrary, (A) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the rules and regulations with respect thereto,
and (B) all requests, rules, guidelines and directions promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any similar or successor agency, or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III), shall in each case be deemed
to be a “Change in Law”, regardless of the date adopted or enacted.

 

“Citibank” means Citibank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Bridge Loan Exposure hereunder at such
time, as such commitment may be (a) reduced from time to time prior to the
Funding Date pursuant to Section 2.07; and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. 
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Commitments is $2,250,000,000.

 

“Commitment Termination Date” means the earlier of (a) November 1, 2012 and
(b) the date on which the Separation Transaction is consummated.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Obligor or its Affiliates or the Transactions,
including, without limitation, all Approved Electronic Communications.

 

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

 

4

--------------------------------------------------------------------------------


 

“Consolidated” refers to the consolidation of accounts of the Guarantor or the
Borrower, as applicable, and their respective consolidated Subsidiaries in
accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows,
(g) any other nonrecurring or non-cash charges and (h) charges incurred in
respect of the Transactions or the Separation Transaction, and minus, to the
extent included in calculating such Consolidated Net Income for such period, the
sum of (a) any extraordinary income or gains, (b) gains on the sales of assets
outside of the ordinary course of business and gains from discontinued
operations, (c) any gains on the retirement of debt identified in the
Consolidated statements of cash flows and (d) any other nonrecurring or non-cash
income, all as determined on a Consolidated basis; provided that, in calculating
Consolidated EBITDA, the effect of the Cross Guarantees shall be disregarded;
provided, further, that for all periods prior to the Contribution, Consolidated
EBITDA of the Borrower shall be deemed to mean the Consolidated EBITDA of the
ADT Business as reflected in the combined financial statements of the ADT
Business, as reported in the Form 10.  If during such period any member of the
Consolidated Group shall have made an acquisition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period.

 

“Consolidated Group” means (a) at any date prior to the Release Date, the
Guarantor and its Consolidated Subsidiaries and (b) at any date on or after the
Release Date, the Borrower and its Consolidated Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Consolidated Group
for such period plus (b) if a Permitted Securitization Transaction outstanding
during such period is accounted for as a sale of accounts receivable, chattel
paper, general intangibles or the like under GAAP, the additional consolidated
interest expense that would have accrued during such period had such Permitted
Securitization Transaction been accounted for as a borrowing during such period,
determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Consolidated Group for such period.

 

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the
Consolidated Group as of the end of the most recently concluded fiscal quarter
of the Consolidated Group.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Consolidated Group determined on a Consolidated basis as
of such date; provided that Guarantees shall be valued at the amount thereof, if
any, reflected on the Consolidated balance sheet of the Consolidated Group;
provided that, if a Permitted Securitization Transaction is outstanding at such
date and is accounted for as a sale of accounts receivable, chattel paper,

 

5

--------------------------------------------------------------------------------


 

general intangibles, or the like under GAAP, Consolidated Total Debt determined
as aforesaid shall be adjusted to include the additional Debt, determined on a
Consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
guaranteed by a member of the Consolidated Group by virtue of the joint venture,
partnership or similar arrangement with respect to such entity or by operation
of applicable law (and not otherwise), except to the extent that the aggregate
outstanding principal amount of such excluded Debt at such date exceeds
$50,000,000; and provided, further, that Consolidated Total Debt shall not
include Cross Guarantees.

 

“Contribution” means the contribution to the Borrower of the assets, liabilities
and equity interests of the ADT Business of the Guarantor and its Subsidiaries.

 

“Cross Guarantees” means the Guarantees by the Guarantor or its Subsidiaries of
obligations of Tyco Electronics Ltd. or Covidien International Finance S.A. and
their respective subsidiaries that are listed on Schedule 5.09, to the extent
that the direct obligor with respect to the obligations covered by such
Guarantee guarantees or is otherwise obligated to the payments of such
guaranteed obligation for the benefit of the Guarantor or such Subsidiary.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money, (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business), (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days, (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP, (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but only to the extent of the lesser of the face amount of the
obligation or the fair market value of the assets so subject to the Lien, and
(g) all Guarantees by such Person of Debt of others (except the Guarantor or any
Subsidiary); provided that the term “Debt” shall not include:

 

(A)                              Intercompany Debt (except that, for the
purposes of Sections 5.10 and 5.11, Debt shall include Intercompany Debt);

 

(B)                                obligations in respect of trade letters of
credit or bank guaranties supporting trade and similar accounts payable arising
in the ordinary course of business; or

 

6

--------------------------------------------------------------------------------


 

(C)                                Nonrecourse Debt.

 

“Debtor Relief Law” has the meaning assigned to such term in Section 6.01(h).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means at any time, subject to Section 2.14(b), (a) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), unless such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (specifically identified in writing and including the particular
default, if any) has not been satisfied, as notified by such Lender to the
Administrative Agent in writing, (b) any Lender that has notified the
Administrative Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations hereunder, unless such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding (specifically identified and including the
particular default, if any) cannot be satisfied, as indicated in such writing or
public statement, (c) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation)
or (d) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any of clauses (a) through (d) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) upon notification of such determination by the
Administrative Agent to the Borrower and the Lenders.

 

“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco International Management Company.

 

“Distribution” means following the Contribution, the distribution of the equity
interests of the Borrower to the equityholders of the Guarantor.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,

 

7

--------------------------------------------------------------------------------


 

agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan), (b) the
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Guarantor or any of its ERISA Affiliates of any liability
under Title IV of ERISA (other than payment of PBGC premiums) with respect to
the termination of any Plan, (e) the receipt by the Guarantor or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
PBGC’s intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (g) the receipt by the Guarantor or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Guarantor or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or (h) the failure to timely make any required contribution or premium
payment in respect of any Plan or contribution in respect of any Multiemployer
Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

 

“Eurodollar Reserve Percentage”, in respect of any Lender and for any day during
any Interest Period, means the reserve percentage (expressed as a decimal) in
effect on such day and applicable to such Lender under Regulation D promulgated
by the Board for determining such Lender’s reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
“Eurocurrency liabilities”, as in effect from time to time (“FRB Regulation D”).

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located, or in which it conducts any trade or business or as a result of a
present or former connection between such recipient and the jurisdiction

 

8

--------------------------------------------------------------------------------


 

(provided that such connection is not attributable to or does not result solely
from executing, delivering or performing its obligations or receiving a payment
under, or enforcing, this Agreement or any other Loan Document) or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.04(e)), any United States withholding tax that is imposed on amounts
payable to such Lender pursuant to a Law in effect on the date on which such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from any Obligor with respect to withholding tax pursuant to
Section 9.05(a), (d) Taxes attributable to such Lender’s failure to comply with
Section 9.05(e) or Section 9.05(g), (e) any withholding taxes imposed under
FATCA and (e) all liabilities, penalties, and interest incurred with respect to
any of the foregoing.

 

“Existing Litigation” has the meaning assigned to such term in Section 3.05(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letters” means each of (i) the administrative agent fee letter dated
June 1, 2012, between the Borrower, JPMorgan and JPMS and (ii) the fee letters
relating to the credit facility contemplated by this Agreement entered into with
the respective Lead Arrangers.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Form 10” means the Amended Form 10-12B/A filed with the SEC on May 25, 2012,
including any subsequent amendments thereto (which amendments shall be in form
and substance reasonably satisfactory to the Lead Arrangers to the extent such
amendments reflect changes in the business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole (as compared to the Form 10 as
filed on May 25, 2012) that would be materially adverse to the Lenders).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

9

--------------------------------------------------------------------------------


 

“Funding Date” means the date on which the conditions specified in Section 4.02
are satisfied or waived in accordance with Section 10.02 and the Loans are made
to the Borrower.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(f).

 

“GS” means Goldman Sachs Bank USA.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Indebted Subsidiary” has the meaning assigned to such term in Section 5.10.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than, prior to
the Release Date, the Guarantor) or subject to any other credit enhancement.

 

10

--------------------------------------------------------------------------------


 

“Index Debt Rating” means the S&P Rating and the Moody’s Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating or the Moody’s
Rating that results in a change from one Index Debt Rating category to another
on the Pricing Grid in accordance with the provisions of Schedule 1.01, each
Index Debt Rating Change to be deemed to take effect on the date on which the
relevant change in rating is first publicly announced by S&P or Moody’s.

 

“Information” has the meaning assigned to such term in Section 10.14.

 

“Information Memorandum” means the document in the form approved by the Borrower
concerning the Borrower and its Subsidiaries and the ADT Business which, at the
Borrower’s request and on its behalf, was prepared in relation to this
transaction and distributed by the Lead Arrangers to selected financial
institutions before the date of this Agreement.

 

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Consolidated Group prepared on a Consolidated basis as of
such date.

 

“Intercompany Debt” means (a) prior to the Release Date, (i) indebtedness of the
Guarantor owed to a Subsidiary and (ii) indebtedness of a Subsidiary owed to the
Guarantor or another Subsidiary and (b) thereafter (i) indebtedness of the
Borrower owed to a Subsidiary and (ii) indebtedness of a Subsidiary owed to a
Borrower or another Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and agreed to by all the
Lenders in accordance with Section 2.03(b); provided that

 

(a)           if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

 

11

--------------------------------------------------------------------------------


 

(b)           any Interest Period of one or more whole months that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; and

 

(c)           the Borrower may not select any Interest Period that may end after
the Maturity Date.

 

For purposes hereof, the date of the Borrowing initially shall be the Funding
Date and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“JPMS” means J. P. Morgan Securities LLC.

 

“Lead Arrangers” means GS, JPMS, CGMI and MLPF&S.

 

“Lender Appointment Period” has the meaning assigned to such term in
Section 7.06.

 

“Lender Insolvency Event” means that a Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender Insolvency Event shall not have occurred solely by virtue
of the ownership or acquisition of any equity interest in a Defaulting Lender or
any direct or indirect Parent Company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter Ruling” means the private letter ruling issued by the Internal Revenue
Service to the Guarantor, stating that, subject to customary assumptions and
limitations, the Distribution will qualify as tax-free under Section 355 of the
Code, except for cash received in lieu of fractional shares of the Guarantor’s
common shares.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable

 

12

--------------------------------------------------------------------------------


 

to such Interest Period.  In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$10,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., New York City
time, two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

“Loan Documents” means this Agreement, each Note (if any), the Fee Letters and
each Subsidiary Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Borrower and its
Subsidiaries taken as a whole (or, prior to the Contribution, the ADT Business,
taken as a whole), (b) the ability of the Obligors to perform their obligations
under the Loan Documents or (c) the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $75,000,000.

 

“Maturity Date” means the date that occurs 364 days following the Funding Date.

 

“MLPF&S” means Merrill Lynch Pierce Fenner & Smith.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” shall mean:

 

(a)           with respect to any Asset Sale or Casualty Event of the Borrower
and its Subsidiaries, means, an amount equal to: (i) cash payments (including
any cash received by way of deferred payment pursuant to, or by monetization of,
a note receivable or otherwise, but only as and when so received) received by
the Borrower or any of its Subsidiaries from such Asset Sale, minus (ii) any
bona fide direct costs incurred in connection with such Asset Sale, including

 

13

--------------------------------------------------------------------------------


 

(x) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale, (y) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any Debt (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by the Borrower
or any of its Subsidiaries in connection with such Asset Sale; provided that
upon release of any such reserve, the amount released shall be considered Net
Cash Proceeds;

 

(b)           with respect to the issuances, offerings of placements of Debt,
the excess, if any, of (i) cash received by the Borrower and any of its
Subsidiaries in connection with such issuance, offering or placement over (ii)
the sum of (A) payments made to retire any Debt that is required to be repaid in
connection with such issuance, offering or placement (other than Loans
hereunder), and (B) the underwriting discounts and commissions and other
reasonable fees and expenses incurred by the Borrower or any of its Subsidiaries
in connection with such issuance, offering or placement, including reasonable
legal fees and expenses; and

 

(c)           means an amount equal to any cash proceeds from a capital
contribution to, or the issuance or placement of any Stock of, the Borrower or
any of its Subsidiaries, net of underwriting discounts and commissions and other
reasonable fees and expenses associated therewith, including reasonable legal
fees and expenses.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are included in the Consolidated Group’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Borrower or (prior to the Release Date) Guarantor outstanding
at such time incurred on terms that recourse may be had to such Consolidated
Person only by enforcing the lender’s default remedies with respect to specific
assets which constitute collateral security for such Debt and not by way of
action against such Consolidated Person (nor against the Borrower, the Guarantor
(prior to the Release Date) or such other Consolidated Person of the
Consolidated Group) as a general obligor in respect of such Debt (subject to,
for the avoidance of doubt, customary exceptions contained in non-recourse
financings to the non-recourse nature of the obligations thereunder).

 

“Note” means a promissory note, substantially in the form of Exhibit A, made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

 

“Obligors” means (a) prior to the Release Date, the Borrower and the Guarantor
and (b) thereafter, the Borrower.

 

“Other Currency” has the meaning assigned to such term in Section 10.12.

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or

 

14

--------------------------------------------------------------------------------


 

from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document, except any such Taxes that are imposed with respect to an
assignment (other than an assignment made pursuant to Section 10.04(e)).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning assigned to such term in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in Section
10.04(c)(iii).

 

“Payee” has the meaning assigned to such term in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time an Obligor or a Subsidiary acquires
all or substantially all of the assets of such Person if such Debt is assumed by
such Obligor or such Subsidiary and was not created in contemplation of any such
event (“Acquired Debt”) and any Refinancing thereof; provided that, if such
Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt only if
the Borrower is the obligor thereunder.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts,
accounts receivable, general intangibles, chattel paper or other financial
assets and related rights and assets of an Obligor and/or any of its
Subsidiaries (including revolving sales of such assets), and financing secured
by the assets so sold, provided that the aggregate net amount paid to the
Obligors and their Subsidiaries in respect of such transactions, as the same may
be reduced from time to time by collections with respect to such sold assets and
the amount of such sold assets that become defaulted accounts receivable or
otherwise in accordance with the terms of the documentation for such Permitted
Securitization Transaction, shall not exceed $1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of an
Obligor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

15

--------------------------------------------------------------------------------


 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Reduction Event” means each of the following:

 

(a)           any direct or indirect public or private placement of debt
securities and any future borrowings under any commercial bank credit facilities
of the Borrower or any of its Subsidiaries, including the issuance of the Senior
Notes and the consummation of any Permitted Securitization Transaction; provided
that this clause (a) shall not include (i) Intercompany Debt, (ii) the ADT
Revolving Credit Facility (up to an amount not to exceed $1,000,000,000), (iii)
ADT Bi-Lateral Lines of Credit, (iv) Debt not to exceed $150,000,000 incurred by
the Borrower or its Subsidiaries in connection with acquisitions or investments
not prohibited hereunder, (v) purchase money Debt incurred in the ordinary
course of business by the Borrower or its Subsidiaries prior to or within
270 days after the acquisition or improvement of a capital asset of the Borrower
or its Subsidiaries and (vi) commercial paper issued in the ordinary course of
business by the Borrower or its Subsidiaries having a maturity of 270 days or
less.

 

(b)           any direct or indirect public or private placement of Stock;
provided that this clause (b) shall not include any Stock issued to another
member of the Consolidated Group or any Stock issued pursuant to any employee
equity incentive plans of the Borrower and its Subsidiaries.

 

(c)           Asset Sales or Casualty Events in excess of $100,000,000 in the
aggregate during the term of this Agreement.

 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners, agents,
advisors, administrators and trustees of such Person and such Person’s
Affiliates.

 

“Release Date” has the meaning assigned to such term in Section 8.07.

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against an Obligor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

 

“Required Currency” has the meaning assigned to such term in Section 10.12.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.

 

16

--------------------------------------------------------------------------------


 

“Residual Entity” means an entity (a) which is not a legal person, (b) whose
profits are not taxed under the general business tax regime in its country of
tax residence and (c) which is not an undertaking for collective investments in
transferable securities recognized in accordance with Directive 85/611/EEC.

 

“Responsible Officer” means any of the following:  (a) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Guarantor or (b) the Chief Executive Officer, President, Vice
President and Chief Financial Officer, Treasurer or Secretary of the Borrower or
a Managing Director of the Borrower.

 

“Restricting Information” has the meaning assigned to such term in
Section 10.16(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Notes” means each of the senior unsecured notes issued by the Borrower
in connection with the Separation Transaction.

 

“Separation Documents” means of the material agreements (along with schedules
and exhibits relating thereto), as amended from time to time, entered into in
connection with the Separation Transaction.

 

“Separation Tax Opinion” means an opinion from McDermott, Will & Emery LLP, as
tax counsel to the Guarantor, subject to customary assumptions and limitations,
confirming the tax-free status of the Distribution for U.S. federal income tax
purposes.

 

“Separation Transaction” means the consummation of the Contribution, the
Distribution and the other related transactions with respect to the ADT Business
set forth in the Separation Documents.

 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

(a)           the proportionate share attributable to such Subsidiary of the
total assets of the Consolidated Group (after intercompany eliminations) exceeds
15% of the total assets of the Consolidated Group, determined on a Consolidated
basis as of the end of the most recently completed fiscal year; or

 

(b)           the Consolidated Group’s equity in the income of such Subsidiary
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principles exceeds 15% of
Consolidated income of the Consolidated Group from continuing operations before
income taxes, any loss on the

 

17

--------------------------------------------------------------------------------


 

retirement of debt, extraordinary items, cumulative effect of a change in
accounting principles, and before any impairment charges, determined for the
most recently completed fiscal year.

 

For the avoidance of doubt, prior to the Release Date, the Borrower shall at all
times be deemed a “Significant Subsidiary”.

 

“Signing Date” means the date of this Agreement, subject to the satisfaction of
the conditions precedent set forth in Section 4.01.

 

“SPC” has the meaning assigned to such term in Section 10.04(f).

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of (a) prior to the Release Date, the
Guarantor and (b) thereafter, the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12 (whether required by Section 5.12 to do so or
otherwise).

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary, in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

 

“Successor” has the meaning assigned to such term in Section 5.08(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“Ticking Fee” has the meaning assigned to such term in Section 2.10(a)(ii).

 

“TIFSA” means Tyco International Finance S.A., a Luxembourg company.

 

18

--------------------------------------------------------------------------------


 

“Third Party Solvency Opinion” means the favorable opinion of Duff & Phelps (or
another nationally recognized and reputable firm in the business of providing
such third party solvency opinions), which opinion will be filed as an exhibit
to the proxy statement filed with the SEC, relating to the solvency of the
Borrower following completion of the Separation Transaction (subject to
customary assumptions and limitations).

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“Trust Indenture Act” has the meaning assigned to such term in Section 7.02(d).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary, all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
an Obligor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                            Classification of Loans and Borrowings. 
For purposes of this Agreement and the other Loan Documents, Loans or a
Borrowing may be classified and referred to by Type (e.g., a “Eurodollar Loan”
or an “ABR Borrowing”).

 

Section 1.03                            Terms Generally.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns; (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such

 

19

--------------------------------------------------------------------------------


 

references appear; and (e) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04                            Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then (a) the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); and (b) such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

ARTICLE II

 

The Credits

 

Section 2.01                            Commitments.  Each Lender severally
agrees, subject to the satisfaction of the conditions precedent set forth in
Section 4.02 and on the other terms and conditions hereinafter set forth, to
make a single Loan to the Borrower on any Business Day during the period from
the Signing Date through and including the Commitment Termination Date in an
aggregate principal amount not to exceed such Lender’s Commitment.  Any amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.

 

Section 2.02                            Loans and Borrowings.

 

(a)                                  The Loan of each Lender shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their then applicable respective Commitments.  The obligations
of the Lenders under this Agreement are several and not joint and several.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder and no other Lender shall
be responsible for such failure by any Lender.

 

(b)                                 Subject to Section 9.03, the Borrowing on
the Funding Date shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any U.S. or non-U.S. branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement or result in any obligations of the Borrower to pay
additional amounts under Section 9.03 or 9.05.

 

20

--------------------------------------------------------------------------------


 

Section 2.03                            Requests for Borrowings.

 

(a)                                  To request the Borrowing on the Funding
Date, the Borrower shall notify the Administrative Agent of such request by
telephone, facsimile or electronic mail (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing (except as provided in
Section 2.03(b)) or (ii) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing.  The Borrowing
Request shall be irrevocable and, if made telephonically, shall be confirmed
promptly, by hand delivery, facsimile or electronic mail of a written Borrowing
Request in substantially the form of Exhibit E attached hereto and be executed
by a Managing Director of the Borrower or another authorized borrowing
representative of the Borrower, as notified by the Borrower to the
Administrative Agent.  Such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(b)                                 The Borrower may request a Eurodollar
Borrowing having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period” by notifying the
Administrative Agent not later than 11:00 a.m., New York City time, four
Business Days prior to the requested date of such Borrowing having such Interest
Period, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them; and not later than 8:00 a.m., New York City time, on
the Business Day after receiving such request from the Borrower, the
Administrative Agent shall notify the Borrower whether or not the requested
Interest Period has been agreed to by all the Lenders.  If such requested
Interest Period is so approved by all of the Lenders, the Borrower may
thereafter from time to time elect to make Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.

 

Section 2.04                            [Intentionally Omitted].

 

21

--------------------------------------------------------------------------------


 

Section 2.05                            Funding of Borrowings.

 

(a)                                  Each Lender shall make the Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  Upon satisfaction of the applicable conditions set forth in
Sections 4.01 and 4.02, the Administrative Agent will make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Administrative Agent in New York City or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent in the Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of the Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, or by 12:00 p.m., New York City time, on the proposed
date of such Borrowing, in the case of ABR Borrowings, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If and to
the extent that such Lender did not make available such Lender’s share of the
Borrowing, then such Lender shall forthwith on demand pay to the Administrative
Agent the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent to the Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect plus the
Administrative Agent’s standard processing fee for interbank compensation.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the a Borrowing.  If such Lender does
not pay such amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with the
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the Borrowing.  Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

Section 2.06                            Interest Elections.

 

(a)                                  The Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

22

--------------------------------------------------------------------------------


 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone, facsimile or electronic mail by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election.  Each such Interest Election Request shall be irrevocable and, if
made telephonically, shall be confirmed promptly in a signed notice by hand
delivery, facsimile or electronic mail to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”, subject to Section 2.03(b).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default under clause (a) or (b) of Article VI has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing; and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

23

--------------------------------------------------------------------------------


 

Section 2.07                            Termination and Reduction of
Commitments.

 

(a)                                  Following the making of the Loans pursuant
to Section 2.01, the Commitments of the Lenders hereunder shall be automatically
reduced to zero.  Unless previously terminated or funded in accordance with
Section 2.01, the Commitments shall terminate on the Commitment Termination
Date.

 

(b)                                 Prior to the Funding Date, the Borrower may
at any time terminate, or from time to time reduce, the Commitments; provided
that each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments under
paragraph (b) of this Section shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

(d)                                 Following June 1, 2012 (and prior to the
Funding Date), the Commitments of the Lenders hereunder shall be ratably reduced
on a dollar-for-dollar basis by an amount equal to 100% of the Net Cash Proceeds
received by the Borrower or its Subsidiaries from any Reduction Event.

 

Section 2.08                            Repayment of Loans; Evidence of Debt.

 

(a)                                  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of the Loans on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations

 

24

--------------------------------------------------------------------------------


 

recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement or the other Loan Documents.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a Note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more Notes payable to the order of the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).

 

Section 2.09                            Prepayment of Loans.

 

(a)                                  Optional.

 

(i)                                     The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part subject
to prior notice in accordance with paragraph (b) of this Section.

 

(ii)                                  The Borrower shall notify the
Administrative Agent by telephone (confirmed in a signed notice sent by
facsimile or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment.  Each such notice shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02(c).  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and break funding payments to the extent
required by Section 9.04.

 

(b)                                 Mandatory.

 

(i)                                     The Borrower shall, as soon as
practicable and in any event subject to the proviso below within two Business
Days after receipt thereof, prepay the outstanding principal amount of Loans
(with such prepayment being applied in

 

25

--------------------------------------------------------------------------------


 

accordance with clause (iii) below) in an aggregate amount equal to all Net Cash
Proceeds received by the Borrower or any of its Subsidiaries from any Reduction
Event; provided that no prepayment shall be required under this Section 2.09(b)
unless the aggregate amount of Net Cash Proceeds from such Reduction Event,
together with the Net Cash Proceeds of any previous Reduction Event that were
not applied to prepay the Loans as a result of this proviso, are at least
$10,000,000.

 

(ii)                                  Each prepayment made pursuant to this
Section 2.09(b) shall be made together with any interest accrued to the date of
such prepayment on the principal amounts prepaid and, in the case of any
prepayment of a Loan on a date other than the last day of an Interest Period or
at its maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04.  The Agent
shall give prompt notice of any prepayment required under this Section 2.09(b)
to the Borrower and the Lenders.

 

(iii)                               Any prepayment of the Loans pursuant to this
Section 2.09 shall be prepaid on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and may not be reborrowed. 
Any prepayment under this Section 2.09(b) shall be applied first to ABR Loans to
the full extent thereof before application to Eurodollar Loans, in each case in
a manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 9.04.

 

Section 2.10                            Fees.

 

(a)                                  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender the following fees:

 

(i)                                     The (x) upfront fees set forth in the
applicable Fee Letter, which shall be due and payable in accordance with the
terms thereof (the “Upfront Fee”) and (y) funding fees set forth in the
applicable Fee Letter, which shall be due and payable in accordance with the
terms thereof (the “Funding Fee”).

 

(ii)                                  a ticking fee (the “Ticking Fee”) of
0.125% per annum (calculated on the basis of the actual number of days elapsed
in a year of 360 days) on the aggregate principal amount of each Lender’s unused
Commitments.  The Ticking Fee shall accrue from the Signing Date and will be due
and payable in full on the earlier of (A) the Funding Date and (B) the
Commitment Termination Date.

 

(iii)                               a duration fee (the “Duration Fee”) on the
dates and in the amounts indicated below, calculated as a percentage on the
aggregate principal amount of Loans outstanding on such date and owed to such
Lender:

 

26

--------------------------------------------------------------------------------


 

DATE

 

PERCENTAGE

 

 

 

 

 

90 days after the Funding Date

 

0.50

%

 

 

 

 

180 days after the Funding Date

 

0.75

%

 

 

 

 

270 days after the Funding Date

 

1.00

%

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for its own account, the fees payable in the amounts and at
the times agreed in the applicable Fee Letter.  Such fees shall be fully earned
when paid and shall not be refunded for any reason whatsoever.

 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of Upfront Fees, Funding Fees, Ticking Fees and
Duration Fees, to the Lenders and otherwise in accordance with the Fee Letters. 
Fees paid shall not be refundable under any circumstances.

 

Section 2.11                            Interest.

 

(a)                                  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest  at the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand; (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment; and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e)                                  If the Guarantor is legally not permitted
to make payments it is otherwise required to make pursuant to Section 9.05, then
the interest amounts due under this Section shall be calculated as follows:  (i)
the amount due pursuant to Section 2.11(c) and (d) plus (ii) an amount (which
shall be due and payable under this Section on the date such payment pursuant to
Section 9.05 would otherwise have been required to be made) equal to such amount
that would otherwise be required to be paid by the Guarantor pursuant to
Section 9.05 (and, after payment thereof, such amount shall be deemed no longer
due and payable under Section 9.05).  In such

 

27

--------------------------------------------------------------------------------


 

case, the Guarantor shall send to the Administrative Agent the original or a
certified copy of a receipt, with respect to any withholding tax paid, issued by
the relevant Government Authority or other evidence of such payment reasonably
satisfactory to the Administrative Agent within thirty (30) days after such
payment.

 

Section 2.12                            Calculation of Interest and Fees.

 

(a)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

(b)                                 All fees hereunder shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

Section 2.13                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or of
amounts payable under Section 9.03, 9.04 or 9.05, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon; provided that no amount shall be deemed to have been received
on the next succeeding Business Day if the Borrower provides the Administrative
Agent with written confirmation of a Federal Reserve Bank reference number no
later than 4:00 p.m., New York City time, on the date when due.  All such
payments shall be made to the Administrative Agent at the Administrative Agent’s
Office, except that payments pursuant to Sections 9.03, 9.04, 9.05 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under this Agreement and the other
Loan Documents shall be made in dollars in New York, New York.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

28

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or such other obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact; and (ii) purchase (for cash at face value) participations in the
Loans and such other obligations of the other Lenders, or make such other
adjustments that shall be equitable so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that (x) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (y) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).  The Borrower and the Guarantor each consent to the
foregoing and each agree, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower and the Guarantor
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower or the Guarantor in the
amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(b) or 2.13(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.14                            Defaulting Lender.

 

(a)                                  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

29

--------------------------------------------------------------------------------


 

(i)                                     such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to
Section 2.10(a)(ii) (without prejudice to the rights of the Non-Defaulting
Lenders in respect of such fees);

 

(ii)                                  to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder, and the Commitment and the outstanding Loans
of such Lender hereunder will not be taken into account in determining whether
the Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender; and

 

(iii)                               the Borrower may, at its sole expense and
effort, require such Defaulting Lender to assign and delegate its interests,
rights and obligations under this Agreement pursuant to Section 10.04(e).

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing in their discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Bridge Loan Exposure of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Bridge Loan
Exposure of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 3.01                            Organization and Powers; Place of
Business.  Each Obligor is a company duly organized or formed and validly
existing under the laws of its jurisdiction of organization or formation.  Each
Obligor has all corporate powers and authority and all

 

30

--------------------------------------------------------------------------------


 

governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that failure to have any
such power, authority or governmental license, authorization, consent or
approval could not, based upon the facts and circumstances in existence at the
time this representation and warranty is made or deemed made, reasonably be
expected to have a Material Adverse Effect.

 

Section 3.02                            Authorization; Enforceability.  The
Transactions are within such Obligor’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. 
This Agreement and each other Loan Document to which such Obligor is a party has
been duly executed and delivered by such Obligor and constitutes a legal, valid
and binding obligation of such Obligor, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03                            Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, and (b) will not
violate, contravene, or constitute a default under any provision of (i) any
applicable law or regulation, (ii) the charter, by-laws or other organizational
documents of such Obligor, (iii) any order, judgment, decree or injunction of
any Governmental Authority, (iv) any agreement or instrument evidencing or
governing Debt of such Obligor, except for any contravention or default under
any such agreement or instrument evidencing or governing such Debt in an
aggregate principal amount, individually or in the aggregate for all such
agreements or instruments in respect of which there is a contravention or
default, not in excess of $25,000,000 or (v) any other material agreement or
instrument binding upon such Obligor or its assets.

 

Section 3.04                            Financial Condition; No Material Adverse
Change.

 

(a)                                  The Guarantor has heretofore furnished to
the Administrative Agent (i) its Consolidated balance sheet and statements of
income, shareholders equity and cash flows as of and for the fiscal year ended
September 30, 2011, reported on by Deloitte & Touche LLP, independent public
accountants and its (ii) Consolidated balance sheet and statement of income for
the quarters ended December 30, 2011 and March 30, 2012, certified by its chief
financial officer.  Such financial statements, present fairly, in all material
respects, the Consolidated financial position and results of operations and cash
flows of the Guarantor as of such date and for such period in accordance with
GAAP, subject to year end audit adjustments and the absence of footnotes in the
case of the statements referred to in subclause (ii) above.

 

(b)                                 The Borrower has heretofore furnished to the
Administrative Agent (i) the combined balance sheet and combined statements of
operations, parent company equity and cash flows, in each case of the ADT
Business, as of and for the fiscal year ended September 30, 2011, reported on by
Deloitte & Touche LLP, independent public accountants and (ii) the combined
balance sheet and combined statement of operations, in each case of the ADT
Business, for the six months ended March 30, 2012, certified by its chief
financial officer.  Such financial statements, present fairly, in all material
respects, the combined financial position and results of

 

31

--------------------------------------------------------------------------------


 

operations and cash flows of the ADT Business as of such date and for such
period in accordance with GAAP, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in subclause
(ii) above.

 

(c)                                  Since September 30, 2011, there has been no
material adverse change in the consolidated financial condition, business or
operations of the Borrower and its Subsidiaries or the ADT Business, taken as a
whole.

 

Each of the parties hereto acknowledges and agrees that (i) the financial
statements, with respect to the ADT Business filed with the Form 10 shall
satisfy the representation that the financial statements described above for the
Borrower have been delivered to the Administrative Agent hereunder, and (ii) the
financial statements with respect to the Guarantor filed with its corresponding
reports on Form 10-Q or 10-K, as applicable, shall satisfy the representation
that the financial statements described above for the Guarantor have been
delivered to the Administrative Agent hereunder.

 

Section 3.05                            Litigation and Environmental Matters.

 

(a)                                  There are no actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Obligors, threatened against or affecting
the Obligors or any of their respective Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination which could, based upon the
facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect, other than the matters described in the Form 10 (other than
disclosure referred to solely in the “Risk Factors” and “Forward Looking
Statements” section thereof or similar statements that are solely forward
looking in nature)  or in the applicable Obligor’s filings of Forms 10K, 10Q or
8K, in each case on or before the date hereof (the “Existing Litigation”), and
other than shareholders’ derivative litigation or shareholders’ class actions
based on the same facts and circumstances as the Existing Litigation, or
(ii) that could reasonably be expected to adversely affect the validity or
enforceability of any of the Loan Documents or the Transactions.

 

(b)                                 Except with respect to any matters that
could not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect and except for the matters described in the
Form 10 or in the applicable Obligor’s filings of Forms 10K, 10Q or 8K, in each
case on or before the date hereof, no Obligor nor any of their respective
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (ii) has become subject to any Environmental Liability.

 

Section 3.06                            Investment Company Status.  No Obligor
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.07                            Taxes.  Each of the Obligors and its
Significant Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are

 

32

--------------------------------------------------------------------------------


 

being contested in good faith by appropriate proceedings and for which the
Guarantor, the Borrower or such Significant Subsidiary, as applicable, has set
aside on its books adequate reserves, (b) to the extent that the failure to do
so could not, based upon the facts and circumstances in existence at the time
this representation and warranty is made or deemed made, reasonably be expected
to result in a Material Adverse Effect or (c) matters described in the
applicable Obligor’s most recent filings of Forms 10K or 10Q, in each case on or
before the date hereof.

 

Section 3.08                            ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could, based
upon the facts and circumstances in existence at the time this representation
and warranty is made or deemed made, reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which
could, based upon the facts and circumstances existing at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.09                            Disclosure.  All information heretofore
furnished by or on behalf of the Obligors to the Administrative Agent or the
Lenders in connection with this Agreement or the other Loan Documents, when
taken as a whole, does not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading; provided that, with respect to projections and other forward-looking
information, the Obligors represent and warrant only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made, it being understood that projections and forward-looking information
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Obligors and that no assurance can be given that such
projections will be realized.

 

Section 3.10                            Subsidiaries.  Each Subsidiary of an
Obligor is duly organized or formed, validly existing and (to the extent such
concept is applicable to it) in good standing under the laws of its jurisdiction
of organization or formation, except where the failure to be so organized,
existing or in good standing could not, based upon the facts and circumstances
existing at the time this representation and warranty is made or deemed made,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has all legal powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

Section 3.11                            Margin Regulations.  No Obligor is
engaged principally or as one of its important activities in the business of
buying or carrying margin stock within the meaning of Regulation U of the Board.

 

33

--------------------------------------------------------------------------------


 

Section 3.12                            OFAC; PATRIOT Act.  To the extent
applicable, each Obligor is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Act.  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

ARTICLE IV

 

Conditions

 

Section 4.01                            Signing Date.  This Agreement shall not
be effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

 

(a)                                  The Administrative Agent (or its counsel)
shall have received on or before the date of this Agreement from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent(which may
include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the date of this Agreement) of (i) the general counsel of the
Borrower in substantially the form attached as Exhibit C-1, (ii) Vischer,
special Swiss counsel of the Guarantor, in substantially the form attached as
Exhibit C-2 and (iii) Gibson, Dunn & Crutcher LLP, special New York counsel of
the Obligors, in substantially the form attached as Exhibit C-3.

 

(c)                                  The Administrative Agent shall have
received on or before the date of this Agreement certified copies of the
charter, by-laws and other constitutive documents of each Obligor and of
resolutions of the board of directors of each Obligor authorizing the
Transactions, together with incumbency certificates dated the date of this
Agreement evidencing the identity, authority and capacity of each Person
authorized to execute and deliver this Agreement, the other Loan Documents and
any other documents to be delivered by such Obligor pursuant hereto, all in form
and substance reasonably satisfactory to the Administrative Agent, the Lead
Arrangers and their counsel.

 

(d)                                 The representations and warranties of each
Obligor set forth in Article III of this Agreement are true and correct (other
than any such representation and warranty that by its terms refers to a date
prior to the date of this Agreement, in which case such representation and
warranty shall be true and correct as of such date) on and as of the Signing
Date;

 

34

--------------------------------------------------------------------------------


 

(e)                                  As of the Signing Date, and following the
effectiveness of this Agreement, no Default has occurred and is continuing.

 

(f)                                    The Administrative Agent shall have
received evidence reasonably satisfactory to it of the consent of CT Corporation
System in New York, New York to the appointment and designation provided by
Section 10.09(b).

 

(g)                                 The Borrower shall have paid all fees
required to be paid by it on the Signing Date in accordance with the terms of
the Fee Letters and, unless waived by the Administrative Agent and the Lead
Arrangers, the Borrower shall have paid all legal fees and expenses of the
Administrative Agent and the Lead Arrangers required to be paid pursuant to the
terms of this Agreement and to the extent invoiced and received by the Borrower
within a reasonable period prior to the Signing Date.

 

(h)                                 Each of the Lenders who has requested the
same through the Administrative Agent within a reasonable period prior to the
Signing Date shall have received “know your customer” and similar information as
required to comply with bank regulatory authorities, anti-money laundering
regulations and the Act.

 

(i)                                     The conditions to the initial
effectiveness of the ADT Revolving Credit Facility shall have been satisfied.

 

Delivery of a certificate signed by a Responsible Officer of the Borrower or the
Guarantor shall be deemed to constitute a representation and warranty by the
Obligors on the Signing Date as to the matters specified in clauses (d) and
(e) of this Section 4.01.

 

Section 4.02                            Funding Date.  The obligation of each
Lender to make a Loan on the Funding Date in accordance with Section 2.01 is
subject to the satisfaction of the following conditions (unless waived in
accordance with Section 10.02):

 

(a)                                  The representations and warranties of the
Obligors set forth in Article III of this Agreement or any other Loan Document
shall be true and correct in all material respects (other than any such
representation and warranty that is already qualified by materiality in which
case such representation and warranty shall be true and correct) on and as of
the Funding Date, before and after giving effect to the Borrowing, or, if any
such representation or warranty was made as of an earlier date, such
representation and warranty was true and correct in all material respects on and
as of such date.

 

(b)                                 Prior to and immediately after giving effect
to the Borrowing on the Funding Date, no Default has occurred and is continuing
or would result from the use of proceeds therefrom.

 

(c)                                  The Borrower shall have delivered a
Borrowing Request in accordance with Section 2.03.

 

(d)                                 The Administrative Agent (or its counsel)
shall have received a Note executed by the Borrower in favor of each Lender that
requested a Note prior to the Funding Date in accordance with Section 2.08(e).

 

35

--------------------------------------------------------------------------------


 

(e)                                  The Guarantor shall have received the
Letter Ruling, which has not been withdrawn.

 

(f)                                    Compliance on a pro forma basis, after
giving effect to the making of the Loans, with the applicable financial
covenants set forth in Section 5.09, as of the last day of the most recently
ended fiscal period of the Borrower for which financial statements are
available.

 

(g)                                 The Borrower shall have paid all fees
required to be paid on the Funding Date in accordance with the terms of the Fee
Letters and, unless waived by the Administrative Agent and the Lead Arrangers,
the Borrower shall have paid all legal fees and expenses of the Administrative
Agent and the Lead Arrangers required to be paid pursuant to the terms of this
Agreement and to the extent invoiced and received by the Borrower within a
reasonable period prior to the Funding Date.

 

(h)                                 Each of the Lead Arrangers shall be
reasonably satisfied that the Borrower (and as applicable, the Guarantor) used
all commercially reasonable efforts to cause the Senior Notes to be issued or
placed on or prior to the Funding Date, which efforts will include, without
limitation, (i) the preparation of a preliminary prospectus or preliminary
offering memorandum or preliminary private placement memorandum suitable for use
in a customary “road show” and, which will be in a form that will enable the
independent registered public accountants of the Borrower (and as applicable,
the Guarantor) to render a customary “comfort letter” (including customary
“negative assurances”) (ii) as and if deemed appropriate by the financial
advisor to the Guarantor in connection with the Separation Transaction, the
participation of senior management and representatives of the Borrower in the
road show during the 30-day period ending on the Funding Date and (iii) in
connection with the foregoing, provide to the Lead Arrangers all financial
statements and other information relating to the Borrower that would be required
in a registration statement of the Borrower on Form S-1 for an offering
registered under the Securities Act relating to senior unsecured notes.

 

Delivery of the Borrowing Request shall be deemed to constitute a representation
and warranty by the Obligors on the Funding Date as to the matters specified in
clauses (a) and (b) of this Section 4.02.

 

ARTICLE V

 

Covenants

 

From and after the Signing Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, each Obligor covenants
and agrees with the Lenders that:

 

Section 5.01                            Financial Statements and Other
Information.  The Borrower (unless such delivery is required prior to the
Release Date, then the Guarantor) will furnish to the Administrative Agent
(which, except as otherwise provided below with respect to subsections (a),
(b) or (e), the Administrative Agent shall promptly furnish to each Lender):

 

36

--------------------------------------------------------------------------------


 

(a)                                  within 105 days after the end of each
fiscal year of such Obligor, its audited Consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of internationally recognized standing
in a manner complying with the applicable rules and regulations promulgated by
the SEC;

 

(b)                                 within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of such Obligor, its
Consolidated balance sheet and related statements of operations and cash flows
for such fiscal quarter and the related statements of operations and cash flows
for the then elapsed portion of the fiscal year (or with respect to such reports
delivered by the Borrower, for periods prior to the Contribution, the combined
balance sheet and related combined statements of operations and cash flows, in
each case of the ADT Business in the form included in the Form 10), setting
forth in each case in comparative form the figures for the corresponding period
or periods of the previous fiscal year, all certified as to GAAP (subject to the
absence of footnotes, audit and normal year-end adjustments) on behalf of the
Borrower by the chief financial officer or the chief accounting officer of the
Guarantor or a Designated Officer;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate on behalf of the
Borrower signed by the chief financial officer or the chief accounting officer
of the Borrower or a Designated Officer (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto and (ii) setting
forth reasonably detailed calculations demonstrating whether the Guarantor or
the Borrower, as applicable was in compliance with Section 5.09;

 

(d)                                 within five Business Days after any
Responsible Officer obtains knowledge of any Default, if such Default is then
continuing, a certificate on behalf of the Guarantor or the Borrower, as
applicable signed by a Responsible Officer of the Borrower or a Designated
Officer setting forth, in reasonable detail, the nature thereof and the action
which the Borrower is taking or proposes to take with respect thereto;

 

(e)                                  promptly upon the filing thereof, copies of
all final registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent), final reports on
Forms 10-K, 10-Q and 8-K (or their equivalents) and proxy statements which the
Guarantor or the Borrower as applicable shall have filed with the SEC;

 

(f)                                    promptly upon any Responsible Officer
obtaining knowledge of the commencement of any Reportable Action, a certificate
on behalf of the Borrower specifying the nature of such Reportable Action and
what action the Borrower is taking or proposes to take with respect thereto;

 

(g)                                 promptly, such other information as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request to comply with and/or administer any “know your customer” or
other customer identification related policies and procedures required under
applicable laws and regulations; and

 

37

--------------------------------------------------------------------------------


 

(h)                                 from time to time, upon reasonable notice,
such other information regarding the financial position or business of the
Borrower and its Subsidiaries, or compliance with the terms of this Agreement,
as any Lender through the Administrative Agent may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) or
(e) above shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at www.adt.com (or such other website as the Borrower
may designate in a writing delivered to the Administrative Agent) or at
www.sec.gov or (ii) on which such documents are posted on the Borrower’s behalf,
or delivered to the Administrative Agent by the Borrower, in accordance with
Section 10.15.

 

For the avoidance of doubt, to the extent any of the items required to be
delivered under this Section 5.01 are required to be delivered prior to the
Release Date, then each such reference to the Borrower herein shall be deemed to
apply equally to the Guarantor and the Guarantor shall deliver such information
in accordance with the terms of the foregoing.

 

Section 5.02                            Existence; Conduct of Business.  The
applicable Obligor will:

 

(a)                                  in the case of the Guarantor prior to the
Release Date, not engage in any material business other than the holding of
stock and other investments in its Subsidiaries and activities reasonably
related thereto; and

 

(b)                                 preserve, renew and keep in full force and
effect, and will cause each Significant Subsidiary to preserve, renew and keep
in full force and effect, (i) its respective legal existence and (ii) its
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, unless, in the case of either the failure of the
relevant Obligor to comply with subclause (b)(ii) of this Section 5.02 or the
failure of a Significant Subsidiary to comply with clause (b) of this
Section 5.02, such failure could not, based upon the facts and circumstances
existing at the time, reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Prior to the Release Date, preserve and
keep in full force and effect, and will cause the Borrower to preserve and keep
in full force and effect, in the case of the Guarantor, its legal existence as a
Swiss company and, in the case of the Borrower, its legal existence as a company
formed under the laws of a jurisdiction in the United States; provided that this
provision will not prohibit any change in jurisdiction of legal existence of the
Borrower or prior to the Release Date, the Guarantor to a jurisdiction that
would be permitted with respect to a Successor of the Borrower or the Guarantor,
as applicable, under Section 5.08(a), subject to delivery of (i) a certificate
of a Responsible Officer of the relevant Obligor stating that, immediately after
giving effect to such transaction, no Default shall have occurred and be
continuing and (ii) an opinion (reasonably satisfactory to the Administrative
Agent) as to such matters as the Administrative Agent shall reasonably request,
including, to the extent requested, the matters set forth in the opinions
delivered on the Signing Date.

 

provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.

 

38

--------------------------------------------------------------------------------


 

Section 5.03                            Maintenance of Properties; Insurance. 
Each Obligor will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by and commercially
available to companies engaged in the same or similar businesses operating in
the same or similar locations, except in the case of each of clause (a) and
(b) to the extent that the failure to do so could not, based upon the facts and
circumstances existing at the time, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04                            Books and Records; Inspection Rights. 
Each Obligor will keep, and will cause each Consolidated Subsidiary to keep,
proper books of record and account in which true and correct entries shall be
made of its business transactions and activities so that financial statements of
the Guarantor or Borrower, as applicable that fairly present its business
transactions and activities can be properly prepared in accordance with GAAP. 
Each Obligor will, and will cause each Significant Subsidiary to, permit any
representatives designated by the Administrative Agent or by any Lender through
the Administrative Agent, upon reasonable prior notice, at all reasonable times
and as and to the extent permitted by applicable law and regulation, and (except
when a Default shall have occurred and be continuing) at the Administrative
Agent’s or such Lender’s expense, to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances, accounts and condition with its officers, employees (in the presence
of its officers) and independent accountants (in the presence of its officers);
provided that (a) such designated representatives shall be reasonably acceptable
to the Borrower, shall agree to any reasonable confidentiality obligations
proposed by the Borrower and shall follow the guidelines and procedures
generally imposed upon like visitors to Borrower’s facilities; and (b) unless a
Default shall have occurred and be continuing, such visits and inspections shall
occur not more than once in any fiscal year.

 

Section 5.05                            Compliance with Laws.  Each Obligor
will, and will cause each Significant Subsidiary to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so could not, based upon the facts
and circumstances existing at the time, reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.06                            Use of Proceeds.  The proceeds of the
Loans made available to the Borrower on the Funding Date will be used by the
Borrower to fund the repayment by certain of its Subsidiaries of certain
Intercompany Debt owed to other Subsidiaries of the Guarantor in connection with
the Separation Transaction, and to otherwise fund amounts payable to the
Guarantor or its other Subsidiaries (in each case, as such relates to the
contemplated liability management of the Guarantor as part of the Separation
Transaction) and to pay fees and expenses associated with the Transactions and
the Separation Transaction.  No part of the proceeds of the Loans will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

Section 5.07                            Liens.  No Obligor will, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

 

39

--------------------------------------------------------------------------------


 

(a)                                  any Lien existing on any asset on the
Signing Date;

 

(b)                                 any Lien on any asset securing the payment
of all or part of the purchase price of such asset upon the acquisition thereof
by an Obligor or a Subsidiary or securing Debt (including any obligation as
lessee incurred under a capital lease (or incurred under an operating lease that
is later re-characterized as a capital lease)) incurred or assumed by an Obligor
or a Subsidiary prior to, at the time of or within one year after such
acquisition (or in the case of real property, the completion of construction
(including any improvements on an existing property) or the commencement of full
operation of such asset or property, whichever is later), which Debt is incurred
or assumed for the purpose of financing all or part of the cost of acquiring
such asset or, in the case of real property, construction or improvements
thereon; provided that in the case of any such acquisition, construction or
improvement, the Lien shall not apply to any asset theretofore owned by an
Obligor or a Subsidiary, other than assets so acquired, constructed or improved;

 

(c)                                  any Lien existing on any asset or Stock of
any Person at the time such Person is merged or consolidated with or into an
Obligor or a Subsidiary which Lien was not created in contemplation of such
event;

 

(d)                                 any Lien existing on any asset at the time
of acquisition thereof by an Obligor or a Subsidiary, which Lien was not created
in contemplation of such acquisition;

 

(e)                                  any Lien arising out of the Refinancing of
any Debt secured by any Lien permitted by any of the subsections (a) through
(d) of this Section 5.07; provided that the principal amount of Debt is not
increased (except as grossed-up for the customary fees and expenses incurred in
connection with such Refinancing and except as a result of the capitalization or
accretion of interest) and is not secured by any additional assets, except as
provided in the last sentence of this Section 5.07;

 

(f)                                    any Lien to secure Intercompany Debt;

 

(g)                                 sales of accounts receivable or promissory
notes to factors or other third parties in the ordinary course of business for
purposes of collection;

 

(h)                                 any Lien in favor of any country or any
political subdivision of any country (or any department, agency or
instrumentality thereof) securing obligations arising in connection with
partial, progress, advance or other payments pursuant to any contract, statute,
rule or regulation or securing obligations incurred for the purpose of financing
all or any part of the purchase price (including the cost of installation
thereof or, in the case of real property, the cost of construction or
improvement or installation of personal property thereon) of the asset subject
to such Lien (including, but not limited to, any Lien incurred in connection
with pollution control, industrial revenue or similar financings);

 

(i)                                     Liens arising in the ordinary course of
its business which (i) do not secure Debt and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

(j)                                     any Lien securing only Nonrecourse Debt;

 

40

--------------------------------------------------------------------------------


 

(k)           Liens incurred and pledges or deposits in the ordinary course of
business in connection with workers’ compensation, old age pensions,
unemployment insurance or other social security legislation, other than any Lien
imposed by ERISA;

 

(l)            Liens created pursuant to a Permitted Securitization
Transactions;

 

(m)          Liens for taxes, assessments and governmental charges or levies
which are not yet due or are payable without penalty or of which the amount,
applicability or validity is being contested by an Obligor or a Subsidiary whose
property is subject thereto in good faith by appropriate proceedings as to which
adequate reserves are being maintained;

 

(n)           Liens securing judgments that have not resulted in the occurrence
of an Event of Default under clause (k) of Article VI in an aggregate principal
amount at any time outstanding not to exceed $75,000,000; and

 

(o)           Liens not otherwise permitted by the foregoing clauses (a) through
(n) of this Section 5.07 securing Debt or other obligations (without
duplication) in an aggregate principal amount at any time outstanding not to
exceed an amount equal to 7.5% of Consolidated Tangible Assets at such time.

 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b) or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 

Section 5.08         Fundamental Changes.  No Obligor will consolidate,
amalgamate or merge with or into any other Person or sell, lease or otherwise
transfer all or substantially all of the Consolidated assets to any other
Person, unless:

 

(a)           such Obligor is the surviving corporation, or the Person (if other
than such Obligor) formed by such consolidation or amalgamation or into which
such Obligor is merged or amalgamated, or the Person which acquires by sale or
other transfer, or which leases, all or substantially all of the assets of such
Obligor (any such Person, the “Successor”), shall be organized and existing
under the laws of (i) in the case of a Successor to the Borrower, the United
States, any state thereof or the District of Columbia, or (ii) in the case of a
Successor to the Guarantor, Switzerland, Bermuda, Ireland, Luxembourg, the
Netherlands or the United States, any state thereof or the District of Columbia,
and shall expressly assume, in a writing executed and delivered to the
Administrative Agent for delivery to each of the Lenders, in form reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of and interest on the Loans and the performance of the other
obligations under this Agreement and the other Loan Documents on the part of
such Obligor to be performed or observed, as fully as if such Successor were
originally named as such Obligor in this Agreement or such other Loan Document;

 

(b)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing; and

 

41

--------------------------------------------------------------------------------


 

(c)           such Obligor has delivered to the Administrative Agent a
certificate on behalf of such Obligor signed by one of its Responsible Officers
and an opinion of counsel reasonably satisfactory to the Administrative Agent,
each stating that all conditions provided in this Section 5.08 relating to such
transaction have been satisfied and, with respect to the opinion, as to such
matters as the Administrative Agent shall reasonably request, including, to the
extent requested, the matters set forth in the opinions delivered on the Signing
Date.

 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.

 

Section 5.09         Financial Covenants.

 

(a)           Prior to the Release Date.  The Guarantor will not permit at any
time the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated
EBITDA for the then most recently concluded period of four consecutive fiscal
quarters of the Guarantor to exceed 3.50 to 1.00.

 

(b)           Following the Release Date.

 

(i)            The Borrower will not permit at any time the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for the then
most recently concluded period of four consecutive fiscal quarters of the
Borrower to exceed 3.50 to 1.00.

 

(ii)           The Borrower will not permit at any time the ratio of
(x) Consolidated EBITDA for the then most recently concluded period of four
consecutive fiscal quarters of the Borrower to (y) Consolidated Interest Expense
for the then most recently concluded period of four consecutive fiscal quarters
of the Borrower to be less than 3.00 to 1.00.

 

Section 5.10         Limitation on Restrictions on Subsidiary Dividends and
Other Distributions.  Each Obligor will not, and will not permit any Subsidiary
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any
Subsidiary, other than the Borrower, to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits, owned by such Obligor or any Subsidiary, or pay any Debt owed by any
Subsidiary to an Obligor or any Subsidiary that is a direct or indirect parent
of such former Subsidiary, (b) make loans or advances to any Obligor or any
Subsidiary that is a direct or indirect parent of such former Subsidiary or
(c) transfer any of its properties or assets to any Obligor or any such
Subsidiary that is a direct or indirect parent of such former Subsidiary (or,
solely in the case of clause (xii) hereof, any other Consolidated Person in
respect of such Nonrecourse Debt), except for such encumbrances or restrictions
existing under or by reason of:

 

42

--------------------------------------------------------------------------------


 

(i)            applicable laws and regulations, judgments and orders and other
legal requirements, agreements with non-U.S. governments with respect to assets
or businesses located in their jurisdiction, or condemnation or eminent domain
proceedings;

 

(ii)           this Agreement and any other agreement or instrument governing
Debt containing only such encumbrances and/or restrictions that are on terms
substantially similar in all material respects to, and in no event more
restrictive than, any such encumbrances and/or restrictions under this
Agreement;

 

(iii)          (A) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of an Obligor or a Subsidiary,
(B) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or provisions in agreements that restrict the assignment
of such agreements or any rights thereunder, or (C) customary provisions
restricting the assignment of contracts entered into in the ordinary course of
business;

 

(iv)          provisions contained in the instruments evidencing or governing
Debt or other obligations or agreements, in each case existing on the date
hereof;

 

(vi)          provisions contained in instruments evidencing or governing Debt
or other obligations or agreements of any Person, in each case, at the time such
Person (A) shall be merged or consolidated with or into an Obligor or any
Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of all
or substantially all of such Person’s assets to an Obligor or a Subsidiary, or
(C) otherwise becomes a Subsidiary; provided that in the case of clause (A),
(B) or (C), such Debt, obligation or agreement was not incurred or entered into,
or any such provisions adopted, in contemplation of such transaction;

 

(vii)         provisions contained in Refinancings, so long as such provisions
are, in the good faith determination of the applicable Obligor’s board of
directors, not materially more restrictive than those contained in the
respective instruments so Refinanced;

 

(viii)        provisions contained in any instrument evidencing or governing
Debt or other obligations of a Subsidiary Guarantor;

 

(ix)           any encumbrances and restrictions with respect to a Subsidiary
imposed in connection with an agreement which has been entered into for the sale
or disposition of such Subsidiary or its assets; provided that such sale or
disposition otherwise complies with this Agreement;

 

(x)            the subordination (pursuant to its terms) in right and priority
of payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to an
Obligor or any other Subsidiary, to any other Debt of such Indebted Subsidiary;
provided that (A) such Debt is permitted under this Agreement; and (B) the
Borrower’s or Guarantor’s, as applicable board of directors has determined, in
good faith, at the time of the creation of such encumbrance or restriction, that
such encumbrance or restriction could not, based upon the facts and
circumstances in existence at the time, reasonably be expected to have a
Material Adverse Effect;

 

43

--------------------------------------------------------------------------------


 

(xi)           provisions governing Preferred Stock issued by a Subsidiary or
Debt issued or incurred by a Subsidiary that is owed to an Obligor or another
Subsidiary;

 

(xii)          provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub-clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt; and

 

(xiii)         provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xii) of this Section 5.10; provided that the aggregate
investment of the Borrower and the Guarantor in all such Subsidiaries
(determined in accordance with GAAP) shall at no time exceed the greater of
(a) $300,000,000 and (b) 3% of Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary; provided that such Debt is otherwise
permitted by this Agreement.

 

Section 5.11         Transactions with Affiliates.  No Obligor will or will
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of Stock or
indebtedness, by loan, advance, transfer of property, Guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate (collectively, “Affiliate Transactions”); provided, however, that the
foregoing provisions of this Section 5.11 shall not prohibit the any Obligor or
any of their respective Subsidiaries from:

 

(i)            engaging in any Affiliate Transaction between or among (A) an
Obligor and any Subsidiary or Subsidiaries or (B) two or more Subsidiaries;

 

(ii)           declaring or paying any dividends and distributions on any shares
of the Borrower’s Stock (or prior to the Release Date, the Guarantor’s Stock),
including any dividend or distribution payable in shares of such Stock or Stock
Equivalents;

 

(iii)          making any payments on account of the purchase, redemption,
retirement or acquisition of (A) any shares of the Borrower’s Stock (or, prior
to the Release Date, the Guarantor’s Stock) or (B) any option, warrant or other
right to acquire shares of the Borrower’s Stock (or, prior to the Release Date,
the Guarantor’s Stock), including any payment payable in shares of such Stock,
or Stock Equivalents;

 

(iv)          declaring or paying any dividends or distributions on Stock of any
Subsidiary held by an Obligor or another Subsidiary;

 

(v)           making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are

 

44

--------------------------------------------------------------------------------


 

rendered in the ordinary course of business and on terms and conditions at least
as favorable to the relevant Obligor or such Subsidiary as the terms and
conditions which such Obligor or such Subsidiary would reasonably expect to be
obtained in a similar transaction with a Person which is not an Affiliate at
such time;

 

(vi)          making payments of principal, interest and premium on any Debt of
an Obligor or such Subsidiary held by an Affiliate if the terms of such Debt are
at least as favorable to such Obligor or such Subsidiary as the terms which such
Obligor would reasonably expect to have been obtained at the time of the
creation of such Debt from a lender which was not an Affiliate;

 

(vii)         participating in, or effecting any transaction in connection with,
any joint enterprise or other joint arrangement with any Affiliate if an Obligor
or such Subsidiary participates in the ordinary course of its business and on a
basis no less advantageous than the basis on which such Affiliate participates;

 

(viii)        paying or granting reasonable compensation, indemnities,
reimbursements and benefits to any director, officer, employee or agent of an
Obligor or any Subsidiary;

 

(ix)           engaging in any Affiliate Transaction not otherwise addressed in
subsections (i) through (ix) of this Section 5.11, the terms of which are not
less favorable to an Obligor or such Subsidiary than those that such Obligor or
such Subsidiary would reasonably expect to be obtained in a comparable
transaction at such time with a Person which is not an Affiliate; or

 

(x)            engaging in any Affiliate Transaction in connection with the
consummation of the Separation Transaction.

 

Section 5.12         Subsidiary Guarantors.  Each Obligor will cause each
Subsidiary that now or hereafter guarantees any Material Debt of the Borrower
for or in respect of borrowed money (other than Debt of the Borrower to any
other Subsidiary) to promptly thereafter (and in any event within 30 days of
executing such Guarantee) (a) become a Subsidiary Guarantor by executing and
delivering to the Administrative Agent a Subsidiary Guaranty and (b) deliver to
the Administrative Agent documents of the types referred to in
Section 4.01(d) and favorable opinions of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the Subsidiary Guaranty of such Subsidiary), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

Section 5.13         Subsidiary Debt.  The Borrower will not at any time permit
the aggregate outstanding principal amount of Debt of its Consolidated
Subsidiaries (for the avoidance of doubt, not including Intercompany Debt) to
exceed an amount equal to $250,000,000; provided that, for purposes of this
Section 5.13, “Debt” shall not include (a) Permitted Acquired Debt of any
Consolidated Subsidiary, (b) Debt of any Subsidiary Guarantor, and
(c) obligations under any Permitted Securitization Transaction, to the extent
otherwise constituting Debt.

 

Section 5.14         Refinancing of Loans.  Following the Funding Date, the
Borrower shall use commercially reasonable efforts to refinance the Loans
promptly as practicable

 

45

--------------------------------------------------------------------------------


 

thereafter, which may include, among other things, the marketing and issuance of
the Senior Notes.

 

Section 5.15         Consummation of the Distribution.  The Guarantor will not
obtain shareholder approval of the Distribution or consummate the Distribution
unless (a) the Separation Transaction will be consummated in accordance with, in
all material respects, the Form 10, the Letter Ruling and the Separation Tax
Opinion; and (b) the Guarantor shall have received the Third Party Solvency
Opinion.

 

For the avoidance of doubt, a material adverse change in the condition,
financial or otherwise, of the Borrower and its Subsidiaries or of the ADT
Business that does not result from changes made by the Guarantor and its
Subsidiaries in the composition of the business and assets subject to the
Contribution shall not constitute a breach of the covenant contained in this
Section 5.15.

 

ARTICLE VI

 

Events of Default

 

Section 6.01         Events of Default.  If any of the following events (“Events
of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or the other Loan Documents, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of an Obligor or any Subsidiary in or in connection with this Agreement or the
other Loan Documents or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate or financial
statement furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)           any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.06, 5.07, 5.08, 5.10, 5.11,
5.12 or 5.13, and such failure shall not be remedied within five Business Days
after any Responsible Officer obtains knowledge thereof or (ii) Section 5.01(d),
5.02(b)(i) (solely with respect to the Borrower), 5.09 or 5.15;

 

(e)           any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or the other Loan Documents
(other than those specified in clause (a), (b) or (d) of this Section), and such
failure shall continue unremedied for a period

 

46

--------------------------------------------------------------------------------


 

of 30 days after notice thereof from the Administrative Agent to the Borrower or
the Guarantor, as applicable (which notice will be given at the request of any
Lender);

 

(f)            an Obligor or any Subsidiary shall fail to make any payment in
respect of any Material Debt, when and as the same shall become due and payable,
and such failure shall continue beyond any applicable grace period (but in any
event, in the case of interest, fees or other amounts other than principal, for
a period of at least five Business Days);

 

(g)           any event or condition occurs that results in any Material Debt
becoming due prior to its schedule maturity; provided that this clause (g) shall
not apply to (i) secured Debt that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Debt, (ii) any conversion,
repurchase or redemption of any Material Debt scheduled by the terms thereof to
occur on a particular date, any conversion of any Material Debt initiated by a
holder thereof pursuant to the terms thereof or any optional prepayment,
repurchase or redemption of any Material Debt, in each case not subject to any
contingent event or condition related to the creditworthiness, financial
performance or financial condition of the Guarantor, the Borrower or any
Subsidiary or (iii) any repurchase or redemption of any Material Debt pursuant
to any put option exercised by the holder of such Material Debt; provided that
such put option is exercisable at times specified in the terms of the Material
Debt and not by its terms solely as a result of any contingent event or
condition related to the creditworthiness, financial performance or financial
condition of an Obligor or the applicable Subsidiaries;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding up, reorganization or
other relief in respect of an Obligor or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any bankruptcy, insolvency,
receivership or similar law of any jurisdiction now or hereafter in effect
(“Debtor Relief Law”) or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for an Obligor or any Significant
Subsidiary or for a substantial part of its respective assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days, or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)            an Obligor or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding up,
reorganization or other relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for an Obligor or any Significant Subsidiary or
for a substantial part of its respective assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(j)            an Obligor or any Significant Subsidiary shall admit in writing
its inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments or orders for the payment of money in an
aggregate amount in excess of $75,000,000 (after deducting amounts covered by
insurance,

 

47

--------------------------------------------------------------------------------


 

except to the extent that the insurer providing such insurance has declined such
coverage or indemnification) shall be rendered against an Obligor or any
Subsidiary or any combination thereof and, within 60 days after entry thereof,
such judgment or order is not discharged or execution thereof stayed pending
appeal, or within 60 days after the expiration of any such stay, such judgment
or order is not discharged;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          (i) any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act) of 40% or more of the outstanding shares of common stock
of the (x) prior to the Release Date, Guarantor and (y) thereafter, Borrower; or
(ii) on the last day of any period of twelve consecutive calendar months, a
majority of members of the board of directors of (x) prior to the Release Date,
the Guarantor and (y) thereafter, the Borrower shall no longer be composed of
individuals (A) who were members of said board of directors on the first day of
such twelve consecutive calendar month period or (B) whose election or
nomination to said board of directors was approved by individuals referred to in
clause (A) above constituting at the time of such election or nomination at
least a majority of said board of directors;

 

(n)           any Loan Document shall cease to be valid and enforceable against
any Obligor or Subsidiary Guarantor party thereto (except for the termination of
a Subsidiary Guaranty in accordance with its terms), or any Obligor or
Subsidiary Guarantor shall so assert in writing; or

 

(o)           prior to the Release Date, the Borrower (or any permitted
Successor pursuant to Section 5.08) shall cease to be a Wholly-Owned
Consolidated Subsidiary of the Guarantor;

 

then, in every such event (other than an event described in clause (h) or (i) of
this Section with respect to the Borrower or the Guarantor) and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders, by notice
to the Borrower, take either or both of the following actions, at the same or
different times:  (x) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (y) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, and thereupon the principal amount of all such outstanding
Loans together with all such interest and other amounts so declared to be due
and payable shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Obligors; and in case of any event described in clause (h) or
(i) of this Section with respect to the Borrower or the Guarantor, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due

 

48

--------------------------------------------------------------------------------


 

and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Obligors.

 

ARTICLE VII

 

The Administrative Agent

 

Section 7.01         Appointment and Authority.  Each Lender hereby irrevocably
appoints JPMorgan to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor the Guarantor shall have rights as a third-party
beneficiary of any of such provisions.

 

Section 7.02         Administrative Agent Individually.  (a)  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Guarantor, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Obligors or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Obligors and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrower, the
Guarantor or their respective Affiliates), including trading in or holding long,
short or derivative positions in securities, loans or other financial products
of one or more of the Obligors or their Affiliates.  Each Lender understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Obligors or their Affiliates
(including information concerning the ability of the Obligors to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group.  None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information

 

49

--------------------------------------------------------------------------------


 

concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Obligor or any Affiliate of any Obligor) or
to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders.

 

(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Obligors and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents).  Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its Activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Obligors or their Affiliates
(including information concerning the ability of the Obligors to perform their
respective obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Obligors or their
Affiliates) or for its own account.

 

(d)           In the event that JPMorgan or any of its Affiliates shall be or
become an indenture trustee under the Trust Indenture Act of 1939 (as amended,
the “Trust Indenture Act”) in respect of any securities issued or guaranteed by
any Obligor, the parties hereto acknowledge and agree that any payment or
property received in satisfaction of or in respect of any obligation of such
Obligor hereunder or under any other Loan Document by or on behalf of JPMorgan
in its capacity as the Administrative Agent for the benefit of any Lender under
any Loan Document (other than JPMorgan or an Affiliate of JPMorgan) and which is
applied in accordance with the Loan Documents shall be deemed to be exempt from
the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311 (b)(3) of the Trust Indenture Act.

 

Section 7.03         Duties of Administrative Agent; Exculpatory Provisions. 
(a)  The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature, and the
Administrative Agent shall not have any duties or obligations, whether
fiduciary, implied or otherwise, except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written direction of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or any of its Affiliates to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt, any action that may be in violation of the

 

50

--------------------------------------------------------------------------------


 

automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.02(b) or 6.01) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until the Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)           Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any
Lender, and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

Section 7.04         Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and,
in the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or the Guarantor), independent accountants and

 

51

--------------------------------------------------------------------------------


 

other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 7.05         Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 10.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

Section 7.06         Resignation or Removal of Administrative Agent.  (a)  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be
(i) a bank with an office in New York, New York, or an Affiliate of any such
bank with an office in New York, New York, and (ii) subject to the approval of
the Borrower so long as no Default or Event of Default shall have occurred and
be continuing (such approval not to be unreasonably withheld or delayed).  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (such 30 day period, the “Lender
Appointment Period”), then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above.  In addition and without any obligation on the part of the
retiring Administrative Agent to appoint, on behalf of the Lenders, a successor
Administrative Agent, the retiring Administrative Agent may at any time upon or
after the end of the Lender Appointment Period notify the Borrower and the
Lenders that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation which effective date shall be no earlier than three business
days after the date of such notice.  Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(x) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan
Documents; and (y) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Administrative Agent of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the

 

52

--------------------------------------------------------------------------------


 

benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)           Anything herein to the contrary notwithstanding, if at any time
the Required Lenders determine that the Person serving as Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (e) of the definition thereof, the Required
Lenders (determined after giving effect to Section 10.02(b)) may by notice to
the Borrower and such Person remove such Person as Administrative Agent and
appoint a replacement Administrative Agent hereunder, which appointment shall be
subject to the approval of the Borrower so long as no Default or Event of
Default shall have occurred and be continuing (such approval not to be
unreasonably withheld or delayed) and acceptance by the replacement
Administrative Agent; provided that such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (A) the date a
replacement Administrative Agent is appointed and (B) the date 30 days after the
giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

Section 7.07         Non-Reliance on Administrative Agent and Other Lenders. 
(a)  Each Lender confirms to the Administrative Agent, each other Lender and
each of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (A) entering into this Agreement,
(B) making Loans hereunder and under the other Loan Documents and (C) taking or
not taking actions hereunder and thereunder; (ii) is financially able to bear
such risks; and (iii) has determined that entering into this Agreement and
making Loans hereunder and under the other Loan Documents is suitable and
appropriate for it.

 

(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents; (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate; and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)            the financial condition, status and capitalization of the
Borrower and the Guarantor;

 

53

--------------------------------------------------------------------------------


 

(ii)                                  the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and each other Loan Document and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;

 

(iii)                               determining compliance or non-compliance
with any condition hereunder to the making of a Loan and the form and substance
of all evidence delivered in connection with establishing the satisfaction of
each such condition; or

 

(iv)                              the adequacy, accuracy and/or completeness of
the Information Memorandum and any other information delivered by the
Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Loan Document,
the Transactions or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Loan
Document.

 

Section 7.08                            Termination of Subsidiary Guaranty.  The
Lenders hereby irrevocably authorize the Administrative Agent, at its option and
in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder, or (ii) otherwise in accordance with Section
4.06(b) of the relevant Subsidiary Guaranty.

 

Section 7.09                            No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the Persons acting as Syndication
Agent, Documentation Agent, Bookrunners or Lead Arrangers shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
as a Lender hereunder.

 

ARTICLE VIII

 

Guarantee

 

The provisions set forth in this Article VIII and the guarantee provided by the
Guarantor herein, shall apply only during the period from the Signing Date to
the Release Date.

 

Section 8.01                            The Guarantee.  The Guarantor hereby
unconditionally and irrevocably guarantees the full and punctual payment when
due (whether at stated maturity, by mandatory prepayment, by acceleration or
otherwise) of the principal of and interest on the Loans, the Notes and all
other amounts whatsoever at any time or from time to time payable or becoming
payable under this Agreement or the other Loan Documents.  This is a continuing
guarantee and a guarantee of payment and not merely of collection.  Upon failure
by the Borrower to pay punctually any such amount when due as aforesaid, the
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement.

 

54

--------------------------------------------------------------------------------


 

Section 8.02                            Guarantee Unconditional.  The
obligations of the Guarantor hereunder shall be unconditional and absolute, and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected, at any time, by:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of the Borrower under
any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document;

 

(c)                                  any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of the Borrower
under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of the Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or its assets
or any resulting release or discharge of any obligation of the Guarantor or the
Borrower contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Guarantor may have at any time against the Borrower, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)                                    any invalidity or unenforceability
relating to or against the Borrower for any reason of any Loan Document, or any
provision of applicable law or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower, in the currency and funds and at the time
and place specified herein, of any amount payable by it under any Loan Document;
or

 

(g)                                 any other act or omission to act or delay of
any kind by the Borrower, the Administrative Agent, any Lender or any other
Person, or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge or defense of a
guarantor or surety.

 

Section 8.03                            Discharge Only upon Payment in Full;
Reimbursement in Certain Circumstances.  The guarantee and other agreements in
this Article VIII shall remain in full force and effect until the Commitments
shall have terminated and the principal of and interest on the Loans, the Notes
and all other amounts whatsoever payable by the Borrower under any Loan Document
shall have been finally paid in full.  If at any time any payment of any such
amount payable by the Borrower under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

 

Section 8.04                            Waiver by the Guarantor.  The Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower or any other Person.

 

55

--------------------------------------------------------------------------------


 

Section 8.05                            Subrogation.  Upon making any payment
hereunder with respect to the Borrower, the Guarantor shall be subrogated to the
rights of the payee against the Borrower with respect to such payment; provided
that the Guarantor shall not enforce any payment by way of subrogation until all
amounts of principal of and interest on the Loans and all other amounts payable
by the Borrower under any Loan Document have been paid in full and the
Commitments have been terminated.

 

Section 8.06                            Stay of Acceleration.  In the event that
acceleration of the time for payment of any amount payable by the Borrower under
any Loan Document is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Guarantor hereunder forthwith
on demand by the Required Lenders.

 

Section 8.07                            Release of Guaranty.  On the date on
which the Separation Transaction is consummated, and concurrently with the
consummation of the Separation Transaction (such date being, the “Release
Date”), the Guarantor shall automatically cease to be an Obligor under this
Agreement and all duties and obligations of the Guarantor as set forth in this
Agreement (including the guarantee provided in this Article VIII), and each of
the other terms and conditions applicable to the Guarantor shall automatically
cease to apply to the Guarantor and each reference to an “Obligor” in this
Agreement shall refer solely to the Borrower.

 

ARTICLE IX

 

Yield Protection, Illegality and Taxes

 

Section 9.01                            Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the LIBO Rate for such Interest Period (together with any
amounts payable pursuant to Section 9.03 or 9.05) will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective; and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  In the case of clause (b)
above, during any such period of suspension each Lender shall, from time to time
upon request from the Borrower, certify its cost

 

56

--------------------------------------------------------------------------------


 

of funds for each Interest Period to the Borrower and the Administrative Agent
as soon as practicable (but in any event not later than 10 Business Days after
any such request).

 

Section 9.02                            Illegality.  Notwithstanding any other
provision of any Loan Document, if any Lender shall notify the Administrative
Agent (and provide to the Borrower an opinion of counsel to the effect) that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its lending office for
Eurodollar Borrowings to perform its obligations hereunder to make Eurodollar
Loans or to fund or maintain Eurodollar Loans hereunder, (i) each Eurodollar
Loan of such Lender will automatically, upon such demand, convert into an ABR
Loan that bears interest at the rate set forth in Section 2.12(a); and (ii) the
obligation of such Lender to make or continue, or to convert ABR Loans into,
Eurodollar Loans shall be suspended until the Administrative Agent shall notify
the Borrower and such Lender that the circumstances causing such suspension no
longer exist and such Lender shall make the ABR Loans in the amount and on the
dates that it would have been requested to make Eurodollar Loans had no such
suspension been in effect.

 

Section 9.03                            Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense affecting any Loan
Document or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) (excluding any such increased costs or
reduction in amount resulting from Taxes or Other Taxes, as to which Section
9.05 shall govern, or resulting from reserve commitments contemplated by Section
9.03(c)), then from time to time within 30 days of written demand therefor
(subject to Section 9.06) the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of any Loan Document or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time within 30 days
of written demand therefor (subject to

 

57

--------------------------------------------------------------------------------


 

Section 9.06) the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c)                                  At any time that any Lender is required to
establish or maintain reserves in respect of its Eurodollar Loans under FRB
Regulation D, such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on a Eurodollar Loan made by such Lender,
additional interest on such Eurodollar Loan at a rate per annum determined by
such Lender be sufficient to compensate it for the cost to it of maintaining, or
the reduction in its total return in respect of, such Eurodollar Loan, up to but
not exceeding the excess of (i) (A) the applicable LIBO Rate divided by (B) one
minus the Eurodollar Reserve Percentage, over (ii) the applicable LIBO Rate. 
Any Lender wishing to require payment of such additional interest (x) shall so
notify the Borrower and the Administrative Agent, in which case such additional
interest on the Eurodollar Loans of such Lender shall be payable to such Lender
at the time and place indicated at which interest otherwise is payable on such
Eurodollar Loan, with respect to each Interest Period commencing at least three
Business Days after the giving of such notice and (y) shall notify the Borrower
at least five Business Days prior to each date on which interest is payable on
the Eurodollar Loans of the amount then due it under this Section.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change of Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

 

Section 9.04                            Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
oral or written notice given pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 10.04(d),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event (including any loss or expense
arising from the redeployment of funds obtained by it to maintain such
Eurodollar Loan or from fees payable to terminate the deposits from which such
funds were obtained, but excluding any loss of anticipated profits) within 10
days of written demand therefor (subject to Section 9.06).

 

Section 9.05                            Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Borrower or the Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that, if the Borrower or the Guarantor, as the case may be,
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after

 

58

--------------------------------------------------------------------------------


 

making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or applicable Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been required; (ii) the Borrower or the Guarantor, as the
case may be, shall make such deductions; and (iii) the Borrower or the
Guarantor, as the case may be, shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 The Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law without
duplication with any obligation to pay Other Taxes to a Governmental Authority
under Section 9.05(a).

 

(c)                                  The Borrower shall pay and indemnify,
defend and hold harmless the Administrative Agent and each Lender, within 30
days after written demand therefor (subject to Section 9.06), for the full
amount of any Indemnified Taxes or Other Taxes required to be paid by the
Administrative Agent and/or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  As soon as practicable after
any payment of Indemnified Taxes or Other Taxes to a Governmental Authority by
the Administrative Agent or such Lender, the Administrative Agent or such
Lender, as the case may be, shall deliver to the Borrower the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Borrower.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  Any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, or, in the case of
non-United States withholding tax, at the request of the Borrower in writing,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f)                                    If the Administrative Agent or a Lender
determines, in its good faith judgment, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 9.05, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 9.05 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other

 

59

--------------------------------------------------------------------------------


 

than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.

 

(g)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Section 9.06                            Matters Applicable to all Requests for
Compensation.  If any Lender or the Administrative Agent is claiming
compensation under Section 9.03, 9.04 or 9.05, it shall deliver to the
Administrative Agent, who shall deliver to the Borrower contemporaneously with
the demand for payment, a certificate setting forth in reasonable detail the
calculation of any additional amount or amounts to be paid to it hereunder and
the basis used to determine such amounts and such certificate shall be
conclusive and binding on all parties hereto in the absence of manifest error. 
In determining such amount, such Lender or the Administrative Agent may use any
reasonable averaging and attribution methods.  In any such certificate claiming
compensation under Section 9.03(b), such Lender shall certify that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.  This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

Section 9.07                            Mitigation Obligations.  If any Lender
requests compensation under Section 9.03, or if the Borrower is required to pay
any additional amount to any Lender or

 

60

--------------------------------------------------------------------------------


 

any Governmental Authority for the account of any Lender pursuant to Section
9.05, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 9.03 or 9.05,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

ARTICLE X

 

Miscellaneous

 

Section 10.01                     Notices.  (a)  All notices, demands, requests,
consents and other communications provided for in this Agreement shall be given
in writing, or by any telecommunication device capable of creating a written
record (including electronic mail), and addressed to the party to be notified as
follows:

 

(i)            if to the Borrower

 

The ADT Corporation

1501 Yamato Road

Boca Raton, FL 33431

Attention:  Ravi Tulsyan

E-mail:  rtulsyan@tyco.com

 

(ii)           prior to the Release Date, if to the Guarantor

 

Tyco International Ltd.

Freier Platz 10

CH-8200 Schaffhausen

Switzerland

Attention:  Executive Vice President and General Counsel

Fax:  +41 52 633 0299;

 

(iii)          if to the Administrative Agent, to its applicable address (or
facsimile number or e-mail address) set forth on Schedule 10.01; and

 

(iv)                              if to any other Lender, to its applicable
address (or facsimile number or e-mail address) set forth in Schedule 10.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
to this Agreement.

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

 

61

--------------------------------------------------------------------------------


 

(b)                                 All notices, demands, requests, consents and
other communications described in clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery; (ii)
if delivered by mail, when deposited in the mails; (iii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.15 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform; and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
VII shall not be effective until received by the Administrative Agent.

 

(c)                                  Notwithstanding clauses (a) and (b) (unless
the Administrative Agent requests that the provisions of clause (a) and (b) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Obligors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent as may be directed or such other electronic mail address
(or similar means of electronic delivery) as the Administrative Agent may notify
to the Borrower.  Nothing in this clause (c) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Obligor in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.

 

Section 10.02                     Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

62

--------------------------------------------------------------------------------


 

(b)                                 Neither this Agreement nor the Notes or any
Subsidiary Guaranty or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligors, the Subsidiary Guarantors (to the extent applicable) and the
Required Lenders or by the Obligors, the Subsidiary Guarantors (to the extent
applicable) and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.13(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) except as otherwise permitted herein,
release any Subsidiary Guarantor which is a Significant Subsidiary from its
obligations under its Subsidiary Guaranty, without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vii) amend or alter any provision of Section 2.09(b)
without the prior written consent of Lenders having an aggregate Applicable
Percentage of more than 75% at such time; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent under any Loan Document without the prior written consent
of the Administrative Agent. Notwithstanding the foregoing provisions of this
Section 10.02(b), to the extent that the Borrower or any of its Affiliates shall
have acquired Commitments or Loans, the consent of the Borrower or any of its
Affiliates (solely in its capacity as Lender) otherwise required under this
Section 10.02(b) for any waiver, amendment or modification shall not be
required.

 

Section 10.03                     Expenses; Indemnity; Damage Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facility provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby
shall be consummated), and (ii) while a Default has occurred and is continuing,
all out-of-pocket expenses incurred by the Administrative Agent and the Lenders,
including reasonable fees, charges and disbursements of counsel in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout or restructuring negotiations
in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such

 

63

--------------------------------------------------------------------------------


 

Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding (whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto or such claim,
litigation, investigation or proceeding is brought by any Obligor or any of
their respective Subsidiaries or their respective Related Parties or any
Indemnitee) relating to (i) the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder (including in connection with the marketing and syndication of the
credit facility provided herein) or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Obligor or any of
their respective Subsidiaries, or any Environmental Liability related in any way
to any Obligor or any of their respective Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have (A) resulted from
the gross negligence or willful misconduct of such Indemnitee, as determined by
a court of competent jurisdiction by final and nonappealable judgment or (B)
resulted from a dispute solely among the Lenders (and not against the Lead
Arrangers or the Administrative Agent in their respective capacities as such)
that does not arise from any act, request or omission by any Obligor or
Subsidiary Guarantor or any Obligor’s or Subsidiary Guarantor’s breach of its
obligations under any Loan Document or applicable law. If any claim, litigation,
investigation or proceeding is asserted against any Indemnitee, such Indemnitee
shall, to the extent permitted by applicable law or regulation in the opinion of
its counsel, notify the Borrower as soon as reasonably practicable, but the
failure to so promptly notify the Borrower shall not affect the Borrower’s
obligations under this Section unless such failure materially prejudices the
Borrower’s right to participate in the contest of such claim, litigation,
investigation or proceeding, as hereinafter provided.  If requested by the
Borrower in writing, such Indemnitee shall make reasonable good faith efforts to
contest such claim, litigation, investigation or proceeding (subject to
reimbursement by Borrower of any expenses and out-of-pocket costs incurred in
connection therewith) and, except to the extent prohibited by applicable law or
regulations or as would otherwise be unreasonable in the circumstances or
contrary to the internal policies of the Indemnitee as generally applied, shall
permit the Borrower to participate in such contest.  Any Indemnitee that
proposes to settle or compromise any claim, litigation, investigation or
proceeding for which the Borrower may be liable for payment of indemnity
hereunder shall give the Borrower written notice of the terms of such proposed
settlement or compromise reasonably in advance of settling or compromising such
claim or proceeding and shall obtain the Borrower’s prior written consent (not
to be unreasonably withheld). This Section 10.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claims.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Related Party thereof under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount;

 

64

--------------------------------------------------------------------------------


 

provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such, or against any Related
Party acting for the Administrative Agent in connection with such capacity.

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.  No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through the Approved Electronic Platform in
connection with this Agreement or the other Loan Documents or the Transactions
that are intercepted by such persons.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 Business Days after written demand therefor.

 

Section 10.04                     Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than as
contemplated by Section 5.08, neither the Guarantor nor the Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Guarantor or the Borrower without such
consent shall be null and void); and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (other than (x) a natural Person or (y) any
Obligor, its Subsidiaries and any of their respective Related Parties) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                              the Borrower; provided that (1) no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other Person (other than a natural person) and (2) the Borrower
shall have deemed to have consented to any assignment permitted herein unless it
shall have objected to such assignment within 20 Business Days after having
notice of such assignment; and

 

65

--------------------------------------------------------------------------------


 

(B)                                the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund;

 

provided that no such assignment will be made to any Defaulting Lender or any of
its subsidiaries or Affiliates or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment, and the amount of
the Commitment or Loans of the assigning Lender remaining after each such
assignment (in each case determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent), in
each case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (other than in the case of an
assignment to an Affiliate of a Lender); and

 

(D)                               in the case of a proposed assignment to a
non-U.S. Affiliate of a Lender, for which the Borrower’s consent is not
required, the assigning Lender shall provide three Business Days’ written notice
to the Borrower of such proposed assignment.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 9.03, 9.04, 9.05 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request,

 

66

--------------------------------------------------------------------------------


 

the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender, and the Note theretofore held by the assignor Lender shall be returned
to the Borrower in exchange for a new Note, payable to the assignee Lender and
reflecting its retained interest (if any) hereunder.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(vi)                              In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

67

--------------------------------------------------------------------------------


 

(c)                                  (i)                                     Any
Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or subsidiaries)
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to clause (ii) below, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 9.03, 9.04
and 9.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Lender shall be entitled to exercise rights under Section
10.08 with respect to deposits held by or obligations owing by any Participant
in such Lender’s Loans or Commitments; provided that, for the avoidance of
doubt, such exercise shall be subject to the obligations of such Lender under
Section 2.13(c).

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Sections 9.03 or 9.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 9.05 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
9.05(e) and 9.05(g) as though it were a Lender.

 

(iii)                               Each Lender shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, keep a record of all
participations granted by it in the Loans, Commitments or other obligations
under this Agreement, including the name and address of each Participant and the
principal amounts and stated interest of each Participant’s interest in the
Loans (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security

 

68

--------------------------------------------------------------------------------


 

interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  If (i) any Lender requests compensation
under Section 9.03, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.05, (iii) any Lender becomes a Defaulting Lender or (iv)
any Lender refuses to consent to any amendment or waiver under this Agreement
which pursuant to the terms of Section 10.02 requires the consent of all Lenders
or all affected Lenders and with respect to which the Required Lenders shall
have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained above in Section 10.04), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assigning Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); and (y) in the case of
any such assignment resulting from a claim for compensation under Section 9.03
or payments required to be made pursuant to Section 9.05, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan; and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.  Each party hereto hereby agrees that (A)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under Section
9.03); (B) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable; and (C) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(x) with notice to, but without prior consent of the Borrower and the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (y) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

Section 10.05                     Survival.  All covenants, agreements,
representations and warranties made by the Obligors herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or the other Loan
Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 9.03, 9.04, 9.05 and 10.03
and Article VII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

Section 10.06                     Counterparts; Integration; Effectiveness.
 This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.  In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.  Except as provided in Section 4.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 10.07                     Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby; and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the

 

70

--------------------------------------------------------------------------------


 

economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, upon the making of the request, or the granting
of the consent, if required under Article VI to authorize the Administrative
Agent to declare the Loans due and payable, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or the Guarantor against any and all of the obligations of the
Borrower or the Guarantor now or hereafter existing under this Agreement or the
other Loan Documents to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or the Guarantor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender exercises any such right
of setoff, the Defaulting Lender will provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 10.09                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                  This Agreement and the Notes, and the
rights and obligations of the parties hereunder and thereunder, shall be
governed by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive (as to
Obligor only) jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Obligors or their respective properties in the courts of any jurisdiction.

 

71

--------------------------------------------------------------------------------


 

(c)                                  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 The Guarantor hereby irrevocably designates
and appoints CT Corporation System, having an office on the date hereof at 111
Eighth Avenue, New York, New York 10011, as its authorized agent to accept and
acknowledge on its behalf service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in paragraph (b) hereof
in any Federal or New York State court sitting in New York City.  The Guarantor
represents and warrants that such agent has agreed in writing to accept such
appointment and that a true copy of such designation and acceptance has been
delivered to the Administrative Agent.  If such agent shall cease so to act, the
Guarantor covenants and agrees to designate irrevocably and appoint without
delay another such agent satisfactory to the Administrative Agent and to deliver
promptly to the Administrative Agent evidence in writing of such other agent’s
acceptance of such appointment.

 

(e)                                  Each Lender and the Administrative Agent
irrevocably consents to service of process in the manner provided for notices in
Section 10.01.

 

(f)                                    Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 10.10                     Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11                     Waiver of Immunities.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, IF ANY OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
(SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM
JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF
ITS PROPERTY,

 

72

--------------------------------------------------------------------------------


 

SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL BE TO THE
FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976 OF
THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT SUBJECT
TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.

 

Section 10.12                     Judgment Currency.  If, under any applicable
law and whether pursuant to a judgment being made or registered against any
Obligor or for any other reason, any payment under or in connection with this
Agreement or any other Loan Document is made or satisfied in a currency (the
“Other Currency”) other than that in which the relevant payment is due (the
“Required Currency”) then, to the extent that the payment (when converted into
the Required Currency at the rate of exchange on the date of payment or, if it
is not practicable for the party entitled thereto (the “Payee”) to purchase the
Required Currency with the Other Currency on the date of payment, at the rate of
exchange as soon thereafter as it is practicable for it to do so) actually
received by the Payee falls short of the amount due under the terms of this
Agreement or any other Loan Document, such Obligor shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such shortfall.  For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 

Section 10.13                     Headings.  Article and Section headings and
the Table of Contents used herein and in the other Loan Documents are for
convenience of reference only, are not part of this Agreement or any other Loan
Document and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement or any other Loan Document.

 

Section 10.14                     Confidentiality.  Each of the Administrative
Agent and the Lenders shall maintain the confidentiality of the Information (as
defined below) and shall not use the Information except for purposes relating
directly to this Agreement, the other Loan Documents and the Transactions,
except that Information may be disclosed by each of the Administrative Agent and
the Lenders (a) to its Affiliates and its and its Affiliates’ directors,
officers, managers, administrators, trustees, partners, advisors, employees and
agents whom it determines need to know such Information in connection with
matters relating directly to this Agreement, the other Loan Documents and the
Transactions, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the Administrative Agent or the applicable Lenders
shall be responsible for direct damages arising from the breach of this Section
by any such Person to whom it disclosed such Information), (b) to the extent
requested by any governmental authority or regulatory agency (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
upon order of any court or administrative agency of competent jurisdiction, to
the extent required by such order and not effectively stayed on appeal or
otherwise, or as otherwise required by law; provided that in the case of any
intended disclosure under this clause (c), the recipient thereof shall (except
to the extent prohibited by applicable law), as promptly as practicable provide

 

73

--------------------------------------------------------------------------------


 

notice to either the Borrower or the Guarantor, specifying the Information
involved and stating such recipient’s intention to disclose such Information
(including the manner and extent of such disclosure) in order to allow the
Guarantor or the Borrower, as applicable an opportunity to seek an appropriate
protective order, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
in writing to be bound by the provisions of this Section (and of which the
Guarantor shall be a third party beneficiary) subject to an arrangement to be
bound by provisions at least as restrictive as this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any other Loan Document or
(ii) any actual or prospective counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are made by reference to the Borrower or the Guarantor and its
obligations, this Agreement or payments hereunder, (g) with the written consent
of the Borrower referencing this Section 10.14, (h) (i) any rating agency and
other market data collectors or (ii) the CUSIP Service Bureau or any similar
organization, in each case to the extent that each of the foregoing have been
advised of the confidential nature of such Information and instructed to keep it
confidential or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or a breach of
another confidentiality agreement to which the Administrative Agent or such
Lender is a party or any other legal obligation of the Administrative Agent or
such Lender or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower (which shall include to the extent such information was
already in the possession of such Lender or their respective Affiliate or as may
be independently developed by such Lender or its Affiliate).  For purposes of
this Section, “Information” means all information received from or on behalf of
any Obligor or Subsidiary Guarantor relating to any Obligor or any Subsidiary
Guarantor or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Obligor or any Subsidiary Guarantor from a
source which is not, to the actual knowledge of the recipient, prohibited from
disclosing such information by a confidentiality agreement or other legal or
fiduciary obligation to the Obligors or Subsidiary Guarantors, including any
such information delivered to the Administrative Agent or any Lender which is
marked “PUBLIC” or deemed to be public pursuant to Section 10.16.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has taken normal and reasonable precautions and exercised due care
to maintain the confidentiality of such Information.  In addition to other
remedies, the Obligors shall be entitled to seek specific performance and
injunctive and other equitable relief for breach of this Section 10.14.

 

Section 10.15                     Posting of Approved Electronic Communications.

 

(a)                                  Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Lenders by posting such
Approved Electronic Communications on Debtdomain or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

74

--------------------------------------------------------------------------------


 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Signing Date, a dual firewall and a user
ID/password authorization system) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and each Obligor acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each
Obligor hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM, AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OTHER MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)                                 Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 10.16                     Treatment of Information.

 

(a)                                  Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Obligors or their securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person.  Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations

 

75

--------------------------------------------------------------------------------


 

or other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender may make to limit or to not limit its access
to Restricting Information.  In particular, none of the Administrative Agent nor
any of its Related Parties (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Obligor or Lender or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any
Lender.

 

(b)                                 Each Obligor agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lenders whether by posting to the Approved Electronic Platform or otherwise
(other than (A) copies of any Form 10K, 10Q or 8K or other filing with the SEC
or any other annual report, quarterly report or press release, each of which
shall be assumed to contain only publicly available information, and (B)
Communications excluded from the definition of Approved Electronic
Communication, each of which the Administrative Agent shall be entitled to treat
as set forth in subsection (iv) below unless such Communication is marked
“PUBLIC”) shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Communications “PUBLIC,” each Obligor shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Communications
as either publicly available information or not material information (although,
in this latter case, such Communications may contain sensitive business
information and, therefore, remain subject to the confidentiality undertakings
of Section 10.14) with respect to such Obligor or its securities for purposes of
United States Federal and state securities laws; (iii) all Communications marked
“PUBLIC” may be delivered to all Lenders and may be made available through a
portion of the Approved Electronic Platform designated “Public Side
Information”; and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.”  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
an Obligor regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Obligors or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Obligor, any Lender or any other Person for any action taken by
the Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this Section 10.16 shall modify or limit a Lender’s
obligations under Section 10.14 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

 

(c)                                  Each Lender acknowledges that circumstances
may arise that require it to refer to Communications that might contain
Restricting Information.  Accordingly, each Lender agrees that it will nominate
at least one designee to receive Communications (including

 

76

--------------------------------------------------------------------------------


 

Restricting Information) on its behalf and identify such designee (including
such designee’s contact information) on such Lender’s Administrative
Questionnaire.  Each Lender agrees to notify the Administrative Agent from time
to time of such Lender’s designee’s e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.

 

(d)                                 Each Lender acknowledges that Communications
delivered hereunder and under the other Loan Documents may contain Restricting
Information and that such Communications are available to all Lenders
generally.  Each Lender that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lenders may have access to Restricting
Information that is not available to such electing Lender.  None of the
Administrative Agent nor any Lender with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Lender
or to use such Restricting Information on behalf of such electing Lender, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.

 

(e)                                  The provisions of the foregoing clauses of
this Section 10.16 are designed to assist the Administrative Agent, the Lenders
and the Obligors, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lenders express a desire not to
receive Restricting Information notwithstanding that certain Communications
hereunder or under the other Loan Documents or other information provided to the
Lender hereunder or thereunder may contain Restricting Information.  Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that an Obligor’s or Lender’s
adherence to such provisions will be sufficient to ensure compliance by such
Obligor or Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lenders and
each Obligor assumes the risks associated therewith.

 

Section 10.17                     USA PATRIOT Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Obligors that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Obligors, which information
includes the name and address of the Obligors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Obligors in accordance with the Act.

 

Section 10.18                     No Fiduciary Duty.  The Administrative Agent,
the Lead Arrangers, each Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”) may have economic
interests that conflict with those of the Obligors, their stockholders and/or
their Affiliates.  Each Obligor agrees that nothing in the Loan Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and any Obligor, its
stockholders or its Affiliates, on the other.  Each Obligor acknowledges and
agrees that (a) the Transactions (including the exercise of rights and remedies
hereunder and under the other Loan Documents)

 

77

--------------------------------------------------------------------------------


 

are arm’s-length commercial transactions between the Lenders, on the one hand,
and the Obligors, on the other; and (b) in connection therewith and with the
process leading thereto, (i) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its Affiliates with
respect to the Transactions (or the exercise of rights or remedies with respect
thereto) or the process leading thereto (irrespective of whether any Lender has
advised, is currently advising or will advise any Obligor, its stockholders or
its Affiliates on other matters); and (ii) in connection with the Transactions,
each Lender is acting solely as principal and not as agent or fiduciary of any
Obligor, its management, stockholders or creditors.  Each Obligor acknowledges
and agrees that it has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to the Transactions and the process leading
thereto.  Each Obligor agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any Obligor, in connection with the Transactions or the process
leading thereto.

 

[Remainder of page intentionally left blank]

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

THE ADT CORPORATION,

 

as Borrower

 

 

 

 

 

 

By:

/s/ Ravi Tulsyan

 

 

Name: Ravi Tulsyan

 

 

Title: Vice President and Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TYCO INTERNATIONAL LTD.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Frank Sklarsky

 

 

Name: Frank Sklarsky

 

 

Title: Chief Financial Officer and Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Anna Ostrovsky

 

 

Name:  Anna Ostrovsky

 

 

Title:  Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name: Matthew H. Massie

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Susan M. Olsen

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ George Hlentzas

 

 

Name: George Hlentzas

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Subhalakshmi Ghosh-Kohli

 

 

Name: Subhalakshmi Ghosh-Kohli

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Karl Studer

 

 

Name: Karl Studer

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Stephan Brechtbuehl

 

 

Name: Stephan Brechtbuehl

 

 

Title: Assistant Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name: Michael Mozer

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

PRICING GRID

 

Level

 

Index Debt Rating

 

Applicable

Margin for
Eurodollar
Loans (bps)

 

Applicable
Margin for ABR
Loans (bps)

 

I

 

At least BBB+ by S&P or Baa1 by Moody’s

 

112.5

 

12.5

 

II

 

Less than Level I but at least BBB by S&P or Baa2 by Moody’s

 

125.0

 

25.0

 

III

 

Less than Level II

 

150.0

 

50.0

 

 

The Applicable Margin for Eurodollar Loans and Alternate Base Rate Loans shall
be, at any time, the rate per annum set forth in the Pricing Grid opposite the
Index Debt Rating of the Borrower by S&P and Moody’s; provided, however, that,
if the S&P Rating and the Moody’s Rating fall within different levels, then the
Applicable Margin for Eurodollar Loans and Alternate Base Rate Loans will be
determined based on the higher rating and in the case of a multiple split
rating, then the rating that is one level lower than the higher rating will
apply.  If, at any time, a rating of the Borrower’s Index Debt is available from
only one of or none of S&P, Moody’s or any other nationally recognized
statistical rating organization designated by the Borrower and approved in
writing by the Required Lenders (an “Approved Agency”), then the Applicable
Margin for Eurodollar Loans and Alternate Base Rate Loans for each period
commencing during the 30 days following the time there ceased to be at least two
such ratings available shall be the Applicable Margin for Eurodollar Loans and
Alternate Base Rate Loans in effect immediately prior to such cessation. 
Thereafter, the rating to be used until ratings from at least two of S&P,
Moody’s, or such other Approved Agency become available shall be as agreed
between the Borrower and the Required Lenders, and the Borrower and the Required
Lenders shall use good faith efforts to reach such agreement within such 30-day
period; provided, however, that if no such agreement is reached within such
30-day period, then the Applicable Margin for Eurodollar Loans and Alternate
Base Rate Loans thereafter, until such agreement is reached, shall be (a) if any
such rating has become unavailable as a result of S&P, Moody’s or any other
Approved Agency ceasing its business as a rating agency, the Applicable Margin
for Eurodollar Loans and Alternate Base Rate Loans in effect immediately prior
to such cessation; or (b) otherwise, the Applicable Margin for Eurodollar Loans
and Alternate Base Rate Loans as set forth opposite the Index Debt Rating of
Level II on the Pricing Grid.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

Goldman Sachs Bank USA

 

$

525,000,000

 

JPMorgan Chase Bank, N.A.

 

$

350,000,000

 

Bank of America, N.A.

 

$

350,000,000

 

Citibank, N.A.

 

$

350,000,000

 

Morgan Stanley Bank, N.A.

 

$

275,000,000

 

Barclays Bank PLC

 

$

200,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

200,000,000

 

TOTAL

 

$

2,250,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

Request
Number

 

Applicant Segment

 

Actual
Effective
Date

 

Issuer Name

 

Beneficiary Classification

10918

 

Corporate 3rd - party (TEL)

 

9/29/1999

 

Tyco International Ltd

 

Landlord/Lessor

10953

 

Corporate 3rd - party (TEL)

 

1/9/2001

 

Tyco International Ltd

 

Landlord/Lessor

10986

 

Corporate 3rd - party (TEL)

 

6/12/2000

 

Tyco International Ltd

 

Landlord/Lessor

11008

 

Corporate 3rd - party (TEL)

 

9/13/2000

 

Tyco International Ltd

 

Landlord/Lessor

11192

 

Corporate 3rd - party (TEL)

 

12/20/2002

 

Tyco International Ltd

 

Government (Customer)

11237

 

Corporate 3rd - party (Others)

 

 

 

TYCO HOLDINGS (UK) LIMITED

 

#N/A

11247

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11248

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11251

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11252

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11253

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11255

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11256

 

Corporate 3rd - party

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

 

--------------------------------------------------------------------------------


 

 

 

(COV)

 

 

 

 

 

 

13233

 

Corporate 3rd - party (COV)

 

1/26/2006

 

Tyco International Group S.A

 

Landlord/Lessor

31337

 

Corporate 3rd - party (Others)

 

 

 

Tyco International Ltd

 

Bank/Financial Institution

31343

 

Corporate 3rd - party (TEL)

 

 

 

Tyco International Ltd

 

Landlord/Lessor

31344

 

Corporate 3rd - party (COV)

 

 

 

Tyco International Ltd

 

Mergers & Acquisitions/Divestitures Related

31346

 

Corporate 3rd - party (COV)

 

 

 

Tyco International Ltd

 

Landlord/Lessor

37993

 

Corporate 3rd - party (TEL)

 

11/11/2001

 

Tyco International Group S.A

 

Government (Customer)

38010

 

Corporate 3rd - party (COV)

 

12/20/2005

 

Tyco International Group S.A

 

Mergers & Acquisitions/Divestitures Related

38014

 

Corporate 3rd - party (TEL)

 

3/19/2002

 

Tyco International Ltd

 

Customer (Non-Government)

38016

 

Corporate 3rd - party (COV)

 

7/20/1998

 

Tyco International Ltd

 

Landlord/Lessor

38017

 

Corporate 3rd - party (TEL)

 

12/19/2000

 

Tyco International Ltd

 

Landlord/Lessor

38022

 

Corporate 3rd - party (TEL)

 

11/8/2000

 

Tyco International Ltd

 

Landlord/Lessor

38027

 

Corporate 3rd - party (TEL)

 

7/12/2001

 

Tyco International Ltd

 

Landlord/Lessor

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.01

 

ADMINISTRATIVE AGENT’S OFFICE

 

Administrative Agent’s Office

 

For Payments and Borrowing Requests/Interest Election Requests:

 

JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10 
Houston, Texas 77002
Attention: Siraz Maknojia
Fax: 713-374-4312
Telephone: 713-427-6416
Email: siraz.x.maknojia@jpmorgan.com

 

For Certificate Required under Section 5.01(c):

 

Email to:  gene.r.riegodedios@jpmorgan.com
With a copy to:  siraz.x.maknojia@jpmorgan.com

 

Other Notices to Administrative Agent:

 

JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10 
Houston, Texas 77002
Attention: Siraz Maknojia
Fax: 713-374-4312
Telephone: 713-427-6416
Email: siraz.x.maknojia@jpmorgan.com

 

With a copy to:

 

JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
Attention: Gene Riego De Dios
Fax: 212-270-5100
Telephone: 212-270-2348
E-mail: gene.r.riegodedios@jpmorgan.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] NOTE

 

$ [                    ]

New York, New York
                   , 20    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[INSERT NAME OF THE LENDER], or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Loan  made by the Lender on the Funding Date to the
Borrower under that certain 364-Day Senior Unsecured Bridge Loan Credit
Agreement, dated as of June 22, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, Tyco International Ltd., as the Guarantor, the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as the Administrative
Agent, and the Lead Arrangers party thereto.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment), computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guarantee in Article VIII of the Agreement and each Subsidiary Guaranty, if
any.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

THE ADT CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1

Assignor:

 

 

 

 

 

 

 

 

 

 

2

Assignee:

 

[and is an Affiliate of [Identify Lender](1)]

 

 

 

 

 

 

 

 

3

Borrower:

 

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

364-Day Senior Unsecured Bridge Loan Credit Agreement,  dated as of June 22,
2012, among The ADT Corporation,  as Borrower, Tyco International Ltd., as
Guarantor, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, as amended, supplemented or otherwise modified from time
to time.

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitments/Loans For all
Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7. Trade Date:                                     ](2)

 

--------------------------------------------------------------------------------

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

Name:

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

Name:

Title:

 

 

 

 

[Consented to and](3) Accepted:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

Title:

 

 

 

[Consented to:](4)

 

 

 

 

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(4)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

364-DAY SENIOR UNSECURED BRIDGE LOAN CREDIT AGREEMENT DATED AS OF JUNE 22, 2012,
AMONG THE ADT CORPORATION, AS BORROWER, TYCO INTERNATIONAL LTD., AS GUARANTOR,
THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest; (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim; and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement);

 

(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

1.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

2.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

[FORM OF] OPINION OF GENERAL COUNSEL OF BORROWER

 

[See attached]

 

--------------------------------------------------------------------------------


 

To the Lenders
listed on the signature pages to

the Credit Agreement (as defined below)

and JPMorgan Chase Bank, N.A., as Administrative Agent

1615 Brett Rd, Bldg #3

New Castle, DE 19720

Attention:  Bank Loans Syndications Department

 

Re:          The ADT Corporation — 364-Day Senior Unsecured Bridge Loan
Agreement dated as of June 22, 2012

 

Ladies and Gentlemen:

 

I am the General Counsel of The ADT Corporation, a Delaware corporation (the
“Borrower”), and in that capacity I have acted as counsel to the Borrower in
connection with:

 

(i)            the 364-Day Senior Unsecured Bridge Loan Agreement dated as of
June 22, 2012 (the “Credit Agreement”) by and among the Borrower, Tyco
International Ltd., a Swiss company (the “Guarantor”), certain Lenders (the
“Lenders”) and Citibank, N.A., as Administrative Agent (the “Administrative
Agent”); and

 

(ii)           the Notes dated as of June 22, 2012 (the “Notes”) made by the
Borrower payable to the order of certain of the Lenders.

 

This opinion is delivered to you pursuant to Section 4.01(b)(i) of the Credit
Agreement.  In connection with rendering this opinion, I have examined the
Credit Agreement, the Notes and such other agreements, records, certificates and
documents, as we have deemed necessary or advisable.  I have examined and relied
upon, to the extent that I have deemed such reliance proper, such certificates
of public officials and have made such investigation as I considered necessary
for the purposes of the opinions expressed herein.  Capitalized terms not
otherwise defined herein shall have the same meanings assigned to them in the
Credit Agreement, unless the context otherwise requires.

 

I am of the opinion that:

 

1.     The Borrower is a validly existing corporation in good standing under the
laws of the State of Delaware, and has all requisite corporate power to execute
and deliver the Credit Agreement and the Notes and to perform its obligations
thereunder.

 

2.     The execution and delivery by the Borrower of the Credit Agreement and
the Notes and the performance of its obligations thereunder have been duly
authorized by all necessary corporate action.  The Credit Agreement and the
Notes have been duly executed and delivered by the Borrower.

 

--------------------------------------------------------------------------------


 

3.     The execution and delivery by the Borrower of the Credit Agreement and
the Notes, and performance of its obligations thereunder, do not and will not
violate the certificate of incorporation or bylaws of the Borrower.

 

4.     The execution and delivery by the Borrower of the Credit Agreement and
the Notes, and performance of its obligations thereunder, do not and will not
violate, or require any filing with or approval of any governmental authority or
regulatory body of the State of Delaware under, the Delaware General Corporation
Law.

 

5.     There is no action, suit or proceeding pending, or, to the best of my
knowledge, threatened against or affecting, the Borrower before any court or
arbitrator or any governmental body, agency or official that could, based upon
the facts and circumstances in existence on the date hereof, reasonably be
expected to have a Material Adverse Effect or that affects the validity of the
Loan Documents, except as disclosed in the Guarantor’s filings on Forms 10K, 10Q
or 8K or the Borrower’s filings on the Amended Form 10-12B/A filed with the SEC
on May 25, 2012 (the “Existing Litigation”), in each case, on or before the date
hereof, and except for shareholders’ derivative litigation or shareholders’
class actions based on the same facts and circumstances as the Existing
Litigation.

 

6.     The Borrower is not required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

I render no opinion herein as to matters involving the laws of any jurisdiction
other than the laws of the State of Texas and the United States of America and,
for purposes of paragraphs 1, 2, 3 and 4 above, the Delaware General Corporation
Law.   I am not admitted to practice in the State of Delaware; however, I am
generally familiar with the Delaware General Corporation Law as currently in
effect and have made such inquiries as I consider necessary to render the
opinions contained in paragraphs 1, 2, 3 and 4 above.  Except as expressly set
forth in paragraph 6 above, I express no opinion regarding the Securities Act of
1933, as amended, or any other federal or state securities laws, rules or
regulations.

 

This opinion is based on my knowledge of the law and facts as of the date
hereof.  I assume no duty to update or supplement this opinion to reflect any
facts or circumstances that may hereafter come to my attention or to reflect any
changes in any law which may hereafter occur or become effective.

 

--------------------------------------------------------------------------------


 

This opinion is rendered solely for your benefit and the benefit of your
permitted successors and assigns in connection with the transactions
contemplated by the Credit Agreement and is not to be used for any other purpose
or circulated to any other person except (i) to bank examiners and other
regulatory authorities should they so request in connection with their
examinations, (ii) to the independent auditors and attorneys of the
Administrative Agent and the Lenders, (iii) pursuant to order or legal process
of any court or governmental agency, or (iv) in connection with any legal action
to which the Administrative Agent or any Lender is a party arising out of the
transactions contemplated by the Credit Agreement.  This opinion may not be
quoted or otherwise referred to for any purpose without, in each case, my
written permission.

 

 

THE ADT CORPORATION

 

 

 

 

 

N. David Bleisch

 

General Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

[FORM OF] OPINION OF SPECIAL SWISS COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

(for itself and as agent for the banks

referred to in the Credit Agreement) and

the Lenders (as defined in the Credit Agreement)

 

VISCHER Ltd.

 

Basel

Aeschenvorstadt 4

CH-4010 Basel

Switzerland

Phone +41 61 279 33 00

Fax +41 61 279 33 10

 

Zurich

Schützengasse 1

CH-8021 Zurich

Switzerland

Phone +41 44 254 34 00

Fax +41 44 254 34 10

 

Basel,  [22 June 2012]

 

 

Legal Opinion in connection with the 364-Day Senior Unsecured Bridge Loan
Agreement dated as of  22 June  2012 (the “Credit Agreement”) between The ADT
Corporation, as Borrower, Tyco International Ltd., a Swiss company (the
“Company”), as Guarantor, the Lenders Party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Goldman Sachs Bank USA, J.P. Morgan Securities
LLC, Citigroup Global Markets Inc. and Merrill Lynch Pierce Fenner & Smith, as
Bookrunners and Lead Arrangers, Goldman Sachs Bank USA, as Syndication Agent,
and Citibank, N.A. and Bank of America, N.A., as Documentation Agents

 

Dear Sirs,

 

We have acted as Swiss counsel to Tyco International Ltd., a company limited by
shares and registered with the register of commerce in Schaffhausen, Switzerland
(the “Company”), in connection with the guarantee the Company is providing under
and in accordance with the Credit Agreement. We have been asked by the Company
to give this opinion pursuant to and in accordance with Article IV, Section 4.01
(b) of the Credit Agreement.

 

Capitalised terms used and not otherwise defined in this opinion shall have the
same meaning as in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

I.                                                  DOCUMENTS

 

For purposes of rendering this opinion, we have examined and relied on the
following documents:

 

a)                            An electronic, scanned copy of the Credit
Agreement signed by Frank S. Sklarsky or Arun Nayar on behalf of the Company;

 

b)                                              articles of association of the
Company as of 7 March 2012 as filed with the register of commerce in
Schaffhausen/Switzerland as notarized on 15 March 2012 by Dr. Matthias
Staehelin, notary public in Basel-Stadt, Switzerland (not reflecting the change
of seat of the Company from Schaffhausen, Switzerland to Neuhausen am Rheinfall,
Switzerland, approved by the shareholders meeting of the Company on 7 March 2012
but not yet filed with the register of commerce in Schaffhausen, Switzerland) 
(the “Articles of Association”);

 

c)                                               an original extract from the
register of commerce of the Canton Schaffhausen dated 18 June 2012 concerning
the Company; and

 

d)                                             a copy of the Secretary’s
Certificate dated 19 June 2012 regarding the Board Resolution 061212-03
(Approval of Senior Bridge Facility for ADT) confirming that the before
mentioned board resolution of the Company is still in force (the “Corporate
Certificate”).

 

The documents referred to in section a) through d) above are referred to
together as the “Documents”.

 

Except for the Documents listed above, we have not examined any contracts or
other documents entered into by or affecting the Company or any corporate
records of the Company.

 

3

--------------------------------------------------------------------------------


 

II.                                              ASSUMPTIONS

 

In giving this opinion, we have assumed:

 

a)                            All Documents submitted to us as originals are
authentic and complete and all signatures and seals are genuine;

 

b)                           all Documents supplied to us as photocopies,
electronic copies, facsimile transmitted copies or other copies conform to the
originals and such originals are authentic and complete;

 

c)                            the Credit Agreement constitutes valid, legally
binding and enforceable obligations of all parties thereto under New York law;

 

d)                           the due incorporation and valid existence of each
of the parties (other than the Company) to the Credit Agreement under any
applicable law;

 

e)                            the Corporate Certificate is correct and in full
force and effect;

 

f)                              the Credit Agreement has been executed on behalf
of the parties thereto (other than the Company) by persons duly authorised and
empowered for the execution of such document;

 

g)                           the legal capacity, power and authority of each of
the parties (other than the Company) to enter into and perform its obligations
under the Credit Agreement as well as the due authorization, execution and
delivery of the Credit Agreement by each of the parties thereto (other than the
Company) and that all consents or approvals from and filings, registrations and
notifications with or to all governmental authorities (other than in
Switzerland) required in connection with the execution, delivery and performance
of the Credit Agreement have been obtained or made and are in full force and
effect; and

 

h)                           that there are no provisions of the laws of any
jurisdiction other than Switzerland which would have any implications on the
opinions we express.

 

III.                                          OPINIONS

 

On the basis of the foregoing and subject to the qualifications hereinafter set
forth, we express the following opinions:

 

a)                                               The Company is duly
incorporated and validly existing as a stock corporation under the laws of
Switzerland, having unlimited corporate existence and the capacity to carry out
its business, to own its property and to sue and to be sued in its own name.

 

b)                                              The Company has the corporate
power and authority to execute, deliver and perform its obligations under the
Credit Agreement.

 

c)                                               The Credit Agreement and the
performance of the Company’s obligations thereunder has been duly authorised by
all necessary corporate actions on the part of the Company.

 

4

--------------------------------------------------------------------------------


 

d)                                              Neither the performance by the
Company of the Credit Agreement nor the undertaking and performance by the
Company of the obligations expressed to be assumed by it thereunder conflicts
with or results in, as of the Effective Date, a breach of any provision of (or
constitute a breach of or default under) the Articles of Association, or any
provision of Swiss corporate law which would make the Credit Agreement or parts
thereof null and void or subject the Credit Agreement to avoidance or
nullification in Switzerland.

 

e)                                               As of the Effective Date, the
obligations of the Company under the Credit Agreement are valid, legally binding
and enforceable against the Company in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganisation,
moratorium or other similar laws affecting creditors’ rights towards the Company
generally, by general equitable principles or by principles of good faith and
fair dealing.

 

f)                                                 No authorisations, approvals,
consents, licenses, exemptions, filings, registrations or other requirements of
governmental, judicial or public bodies and authorities of or in Switzerland are
required in connection with the performance, validity or enforceability of the
Credit Agreement or the transactions contemplated thereby.

 

g)                                              The financial obligations of the
Company under the Credit Agreement rank at least pari passu in priority of
payment with all other unsecured and unsubordinated indebtedness (whether actual
or contingent) issued, created or assumed by the Company other than the
indebtedness which is preferred by virtue of any provision of Swiss law of
general application.

 

h)                                              Except for regulations
applicable with regards to insolvency proceedings under Swiss law, there are no
restrictions or requirements which limit the availability or transfer of foreign
exchange for the purposes of the performance by the Company of its obligations
under the Credit Agreement, and the contemplated transactions thereunder are not
subject to any currency deposit or reserve requirements in Switzerland.

 

i)                                                  The choice of the laws of
the State of New York to govern the Credit Agreement is a valid choice of law in
Switzerland and would be upheld by the courts in Switzerland, provided, however,
that a Swiss court would apply Swiss procedural rules and provided further that
application of the laws of the State of New York does not result in a violation
of any Swiss mandatory law, Swiss public policy or the purpose of any Swiss law
reflecting such public policy.  To the extent of our knowledge, the choice of
law contemplated by the Credit

 

5

--------------------------------------------------------------------------------


 

Agreement would not give rise to the Swiss courts holding such choice of law as
a violation of public policy.

 

j)                                                  The submission by the
Company to the exclusive jurisdiction of the State of New York pursuant to the
Credit Agreement is valid, if such submission is accepted by courts of such
jurisdiction. However, said exclusive jurisdiction shall apply only to the
Company and does not preclude the Administrative Agent to bring any action or
proceeding relating to the Credit Agreement before the courts of Switzerland.

 

k)                                               The courts of Switzerland will
recognize as valid, and will enforce, any final and conclusive civil judgment
for a monetary claim obtained in a competent foreign court (in particular,
without limitation, the courts of the State of New York) against the Company.

 

l)                                                 The appointment by the
Company of CT Corporation System as agent for the receipt of any service of
process in respect of any Federal or New York State court sitting in New York
City in connection with any matter arising out of or in connection with the
Credit Agreement or the other Loan Documents is a valid and effective
appointment, if such appointment is valid and binding under the laws of New York
and no other procedural requirements are necessary in order to validate such
appointment.

 

m)                                            Based solely upon a search of the
register of commerce of the Canton Schaffhausen in Switzerland and the
commercial gazette in Switzerland:

 

·                 No litigation, administrative or other proceeding, including
debt enforcement proceeding, of or before any governmental authority of
Switzerland is pending against the Company and

 

·                 no notice to the register of commerce of the Canton
Schaffhausen in Switzerland of the passing of a resolution of shareholders or
creditors to wind up the Company or the appointment of a liquidator or receiver
with regard to the Company has been given. No petition to wind up the Company
has been filed.

 

n)                                              Neither the Company nor any of
its assets or properties enjoys, under Swiss law, immunity on the grounds of
sovereignty from any legal or other proceedings whatsoever or from enforcement,
execution or attachment in respect of the Company’s obligations under the Credit
Agreement.

 

o)                                              No Swiss taxes, stamp duties or
registration, documentary or similar taxes are payable in Switzerland in respect
of the entering into, execution and/or performance of the Credit Agreement or
the

 

6

--------------------------------------------------------------------------------


 

enforcement or the admissibility in evidence thereof in Swiss courts.

 

p)                                              Under Swiss tax laws as
presently interpreted and applied, the Company is neither required nor entitled
to make any withholding or deduction in respect of any Swiss withholding, income
or similar taxes in respect of any payment which the Company is or may be
required to make under the Credit Agreement, including, but not limited to,
interest payments, repayment of loan and payments under any security.

 

q)                                              The transactions contemplated by
the Credit Agreement are not subject to any currency deposit or reserve
requirements in Switzerland, and there is no restriction or requirement of
Switzerland binding on the Company which limits the availability or transfer of
foreign exchange for the purposes of the performance by the Company of its
obligations under the Credit Agreement.

 

r)                                                 Under Swiss law, neither the
Lenders nor the Administrative Agent, the Bookrunners or the Lead Arrangers will
be deemed to be resident, domiciled or carrying on any commercial activity in
Switzerland or subject to any taxation in Switzerland by reason only of the
entry into, performance or enforcement of the Credit Agreement or the
transactions contemplated thereby.

 

s)                                               It is not necessary under Swiss
law that the Lenders, the Administrative Agent, the Bookrunners or the Lead
Arrangers be authorized, qualified or otherwise entitled to carry on business in
Switzerland for their execution, delivery, performance or enforcement of the
Credit Agreement.

 

IV.                                         QUALIFICATIONS

 

This opinion is subject to the following qualifications:

 

a)                                               This opinion is limited to
matters of Swiss law as in force on the date hereof and as applied and construed
by the courts of Switzerland. We have not investigated the laws of any
jurisdiction other than Switzerland, any representations and warranties made by
the parties to the Credit Agreement or any matters of fact.

 

b)                                              Enforcement of the parties’
rights may be limited by bankruptcy, composition, reorganisation, moratorium,
liquidation, general principles of law or similar laws relating to or affecting
the enforcement of creditors’ rights generally.

 

c)                                               Enforcement in Switzerland of
judgments rendered outside Switzerland would be subject to the limitations set
forth in the Swiss Federal Code on Private International Law (Bundesgesetz über
das Internationale

 

7

--------------------------------------------------------------------------------


 

Privatrecht) and any applicable bilateral or multilateral agreements regarding
enforcement of judgments, in particular, and, without limitation to the
foregoing, the general principles of the Swiss ordre public as defined in Art.
17 and 18 of the Swiss Federal Code on Private International Law. To the extent
of our knowledge, the transactions contemplated by the Credit Agreement would
not give rise to the Swiss courts holding such transactions as a violation of
public policy outside the matters described under Section IV. Enforcement in
Switzerland of judgments rendered outside Switzerland may furthermore be limited
if the foreign court violated fundamental procedural principles as defined in
Art. 27 of the Swiss Federal Code on Private International Law or if such
enforcement would contravene the Swiss ordre public. In particular, remedies
such as an order for specific performance or an injunction are discretionary
remedies and may not be available under the laws of Switzerland where damages
are considered to be an adequate remedy. Enforcement under Swiss debt collection
and bankruptcy proceedings may only be made in Swiss francs, and the USD amount
must accordingly be converted into Swiss franc at the rate obtained on the date
of instituting the enforcement proceedings, as provided for in the Swiss Debt
Collection and Bankruptcy Act (upon Betreibungsbegehren /
Fortsetzungsbegehren/Konkurseröffnung).

 

d)                                              As a matter of mandatory Swiss
law, liability can not be limited or excluded in case of gross negligence or
willful misconduct.

 

e)                                               A final and conclusive judgment
of a New York State or a United States federal court, rendered in an action
brought in accordance with applicable law to enforce the respective obligations
of the Company under the Credit Agreement, will be recognized and enforced upon
request by the competent courts of the Swiss Confederation without a review on
the merits, provided that applicable requirements of the Swiss Private
International Law Act are satisfied, in particular that service of a complaint
filed with such New York State or United States federal court was properly
effected in accordance with Swiss law (in this respect, we note that, in case a
complaint is served in accordance with the terms and conditions of the Credit
Agreement, such service of complaint would be regarded as properly effected
under Swiss law within the limit of qualification under j) below), that the
judgment was not rendered in violation of fundamental principles of Swiss
procedural law, that a lawsuit between the same parties concerning the same case
was not first commenced or decided in Switzerland or was first decided in a
third country and such decision can be recognized, and that the judgment is not
manifestly contrary to the public order or Swiss law. For any judgment to be
admissible for enforcement in the courts of

 

8

--------------------------------------------------------------------------------


 

Switzerland, it may need to be accompanied by a duly legalized translation in
the relevant official Swiss language.

 

f)                                                 Specific performance of the
parties’ obligations may not be available in all instances, but damages may
instead be allowed when considered to be an appropriate alternative by the
competent Swiss court.

 

g)                                              Swiss courts could refuse
enforcement of any indemnity in respect of court costs and attorneys’ fees where
the court has issued an order for costs and fees.

 

h)                                              A certificate, determination,
declaration or opinion of any party to the Credit Agreement may be held by a
Swiss court not to be conclusive evidence without further proof of the material
facts.

 

i)                                                  A notice given to but not
actually received by any party to the Credit Agreement may be considered under
Swiss law not to have been properly given.

 

j)                                                  As a matter of mandatory
Swiss substantive law, any mandate, agency or power of attorney and the
appointment of an agent for service of process governed by Swiss law can be
revoked at any time, notwithstanding the appointment being stated to be
irrevocable.

 

k)                                               Based on statutory law and
generally accepted principles with respect to usury (which under Swiss
jurisprudence means interest in excess of 18% per annum), the interest and
provision fee payments under the Credit Agreement may be subject to limitations.

 

l)                                                  If interests are held at the
same or substantially the same conditions by more than ten non-banks or
outstanding loan facilities and/or private placements are owed to more than
twenty non-banks, non-banks in both cases to be defined pursuant to the banking
laws and regulations of their home jurisdiction, the payment of interest by the
Company under the Credit Document may become subject to Swiss withholding tax
levied at the rate of 35% if the amount or part of the amount relating to the
Credit Agreement is transferred directly or indirectly back to Switzerland. In
case the Company must make payments at the place of the Borrower, withholding
taxes may become due if such payments by the Company are not treated as an
abstract payment, but rather as an interest payment of the Company on behalf of
the Borrower. We believe that such payments should be treated as fulfilling
abstract payment obligations and not as interest payments and are thus not
subject to withholding tax. However, according to our knowledge there is no case
law on this subject to confirm this view. In addition, there is practice from
the Swiss tax authorities which could have the effect, that any gross up of any
Swiss withholding tax is contrary under Swiss tax law. We do not believe that
Swiss tax law

 

9

--------------------------------------------------------------------------------


 

limits an agreement inter partes whereby the Company agrees to indemnify the
Administrative Agent or a Lender for such tax withheld. In our assessment, the
tax authorities would treat the payments of the Company in such a case as 65 %
and will extrapolate the amount to 100 % leading to a withholding tax burden of
about 54 % on such payments of the Company. However, we cannot exclude that a
court would come to a contrary view on the enforceability of such gross-up
provision.

 

The opinion set forth herein is limited to the matters specifically addressed
herein, and no other opinion or opinions are expressed or may be implied or
inferred.

 

In this opinion, Swiss legal concepts are expressed in English terms and not in
their original terms. The concepts concerned may not be identical to the
concepts described by the same English terms as they exist under the laws of
other jurisdictions. This opinion may, therefore, only be relied upon subject to
the reservation that any issues of interpretation or liability arising hereunder
will be governed by Swiss law and be brought before a Swiss court.

 

We assume no obligation to advise you of any changes to this opinion that may
come to our attention after the date hereof. This opinion is exclusively
addressed to the addressees for their own use and benefit and may not be relied
upon by any other persons or copies distributed to any other person, except to
their legal and other professional advisors such as agents or attorneys,
regulators with appropriate jurisdiction and proposed assignees of the Lenders.

 

 

Very truly yours,

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

[FORM OF] OPINION OF SPECIAL NEW YORK COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

Client: 92220-00249

 

June 22, 2012

 

The Lenders listed on Schedule I hereto,

and the Agent party to the

Credit Agreement referred to below

(collectively, the “Lender Parties”)

c/o JPMorgan Chase Bank, N.A., as Agent

 

Re:       The ADT Corporation — 364-Day Senior Unsecured Bridge Loan Agreement
dated as of June 22, 2012

 

Ladies and Gentlemen:

 

We have acted as special counsel to The ADT Corporation, a Delaware corporation
(the “Borrower”) and Tyco International Ltd., a Swiss company (the “Guarantor”),
in connection with the 364-Day Senior Unsecured Bridge Loan Agreement dated as
of June 22, 2012 (the “Credit Agreement”) by and among the Borrower, the
Guarantor, certain lenders as named therein (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Agent”).  Each capitalized term used
and not defined herein has the meaning assigned to that term in the Credit
Agreement.

 

This opinion is delivered pursuant to Section 4.01(b)(iii) of the Credit
Agreement.

 

In rendering this opinion, we have examined the originals or copies, certified
or otherwise identified to our satisfaction as being true copies, of the
following documents and instruments:

 

(i)             the Credit Agreement, including the Exhibits and Schedules
thereto; and

 

(ii)                                  the Notes dated as of June 22, 2012 (the
“Notes”) made by the Borrower payable to the order of certain Lenders and
delivered on the date hereof.

 

The Credit Agreement and the Notes are collectively referred to herein as the
“Financing Documents.”  The Borrower and the Guarantor are collectively referred
to herein as the “Obligors.”

 

We have assumed without independent investigation that:

 

(a)          The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and

 

--------------------------------------------------------------------------------


 

competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;

 

(b)         Each Obligor is validly existing and, as applicable, in good
standing under the laws of its jurisdiction of organization, has all requisite
power to execute and deliver each of the Financing Documents to which it is a
party and to perform its obligations thereunder, the execution and delivery of
such Financing Documents by such Obligor and performance of its obligations
thereunder have been duly authorized by all necessary corporate or other action
and, except as specifically addressed in our opinions in paragraph 3 below, do
not violate any law, rule, regulation, order, judgment or decree applicable to
such Obligor, and such Financing Documents have been duly executed and delivered
by each such Obligor; and

 

(c)          There are no agreements or understandings between or among any of
the parties to the Financing Documents or third parties that would expand,
modify or otherwise affect the terms of the Financing Documents or the
respective rights or obligations of the parties thereunder.

 

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction as being true copies, of such records, agreements, certificates,
instruments and other documents as we have considered necessary or appropriate
for purposes of this opinion.  As to certain factual matters, we have relied to
the extent we deemed appropriate and without independent investigation upon the
representations and warranties of the Obligors in the Financing Documents,
certificates of officers of the Obligors, copies of which are attached hereto
(the “Officer’s Certificates”) or certificates obtained from public officials
and others.

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:

 

1.               Each Financing Document constitutes a legal, valid and binding
obligation of each Obligor party thereto, enforceable against it in accordance
with its terms.

 

2.               The execution and delivery by each Obligor of the Financing
Documents to which it is a party, and performance of its obligations thereunder,
do not and will not, based solely upon review of the documents identified to us
in the relevant Officer’s Certificates as constituting all contracts evidencing
or governing Material Debt (as such term is defined in the Credit Agreement) of
the Obligors, which are listed in Schedule A hereto (each a “Material Debt
Contract”), (A) result in a material breach of or default under any Material
Debt Contract or (B) result in or require the creation or imposition of any Lien
upon any assets of such Obligor under any Material Debt Contract, other than
Liens permitted by the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

3.               The execution and delivery by each Obligor of the Financing
Documents to which it is a party, and performance of its obligations thereunder,
do not and will not violate, or require any filing with or approval of any
governmental authority or regulatory body of the State of New York or the United
States of America under, any law, rule or regulation of the State of New York or
the United States of America applicable to such Obligor that, in our experience,
is generally applicable to transactions in the nature of those contemplated by
the Financing Documents.

 

4.               The Guarantor is not required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:

 

A.           We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York and the United States of America. 
This opinion is limited to the effect of the current state of the laws of the
State of New York and the United States of America and the facts as they
currently exist.  We assume no obligation to revise or supplement this opinion
in the event of future changes in such laws or the interpretations thereof or
such facts.  Except as expressly set forth in paragraph 4 above, we express no
opinion regarding the Securities Act of 1933, as amended, or any other federal
or state securities laws, rules or regulations.

 

B.             Our opinion in paragraph 1 is subject to (i) the effect of any
bankruptcy, insolvency, reorganization, moratorium, arrangement or similar laws
affecting the rights and remedies of creditors generally (including, without
limitation, the effect of statutory or other laws regarding fraudulent transfers
or preferential transfers or distributions by corporations to stockholders) and
(ii) general principles of equity, including without limitation concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies regardless of whether enforceability is considered in a proceeding in
equity or at law.

 

C.             We express no opinion regarding the effectiveness of (i) any
waiver (whether or not stated as such) under the Financing Documents of, or any
consent thereunder relating to, unknown future rights or the rights of any party
thereto existing, or duties owing to it, as a matter of law; (ii) any waiver
(whether or not stated as such) contained in the Financing Documents of rights
of any party, or duties owing to it, that is broadly or vaguely stated or does
not describe the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the negligence or willful
misconduct of the indemnified party; (iv) any provision in any Financing
Document waiving the right to object to venue in any court; (v) any agreement to
submit to the jurisdiction of any Federal Court; (vi) any waiver of the right to
jury trial; (vii) any provision

 

14

--------------------------------------------------------------------------------


 

purporting to establish evidentiary standards; (viii) any provision to the
effect that every right or remedy is cumulative and may be exercised in addition
to any other right or remedy or that the election of some particular remedy does
not preclude recourse to one or more others; (ix) the availability of damages or
other remedies not specified in the Financing Documents in respect of breach of
any covenants (other than covenants relating to the payment of principal,
interest, make whole premium, indemnities and expenses); (x) any right of setoff
to the extent asserted by a participant in the rights of a Lender under the
Financing Documents; or (xi) the effect on the enforceability of the guarantee
contained in the Credit Agreement against the Guarantor of any facts or
circumstances occurring after the date hereof that would constitute a defense to
the obligation of a surety, unless such defense has been waived effectively by
such Guarantor.  In addition, we advise you that some of the provisions of the
Financing Documents may not be enforceable by a Lender acting individually (as
opposed to the Lenders acting through the Agent).

 

D.            In rendering our opinions expressed in paragraph 2 insofar as they
require interpretation of Material Debt Contracts, we express no opinion with
respect to the compliance by any Obligor with any covenants included in any
Material Debt Contract to the extent compliance depends on financial
calculations or data.

 

15

--------------------------------------------------------------------------------


 

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. 
The Lender Parties may not furnish this opinion or copies hereof to any other
person except (i) to bank examiners and other regulatory authorities should they
so request in connection with their examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) any potential permitted assignee
of or participant in the interest of any Lender Party under the Financing
Documents for its information.  Notwithstanding the foregoing, parties referred
to in clause (v) of the immediately preceding sentence who become Lenders after
the date hereof may rely on this opinion as if it were addressed to them
(provided that such delivery shall not constitute a re-issue or reaffirmation of
this opinion as of any date after the date hereof).  This opinion may not be
quoted without the prior written consent of this Firm.

 

 

Very truly yours,

 

16

--------------------------------------------------------------------------------


 

SCHEDULE I — LENDERS

 

Goldman Sachs Bank USA

 

Citibank, N.A.

 

JPMorgan Chase Bank, N.A.

 

Bank of America, N.A.

 

Barclays Bank PLC

 

Credit Suisse AG Cayman Islands Branch

 

Morgan Stanley Bank, N.A.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MATERIAL DEBT CONTRACTS

 

1.               Indenture, dated June 9, 1998, among Tyco International Group
S.A., as issuer, Tyco International Ltd., as guarantor, and The Bank of New
York, as trustee (as supplemented by Supplemental Indentures Nos. 3, 6-8, 16,
20, 22, 2008-1, 2008-2 and 2008-3).

 

2.               Indenture, dated November 12, 2003, among Tyco International
Group S.A., Tyco International Ltd. and The Bank of New York, as trustee (as
supplemented by the First Supplemental Indenture and Supplemental Indentures
No. 3 and 2008-1).

 

3.               Five-Year Senior Credit Agreement, dated as of April 25, 2007,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent (as amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

4.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Banc of America Securities, LLC, as dealer.

 

5.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.),
as dealer.

 

6.               Indenture, dated January 9, 2009, among Tyco International
Finance S.A., as issuer, Tyco International Ltd., as guarantor, and Deutsche
Bank Trust Company Americas, as trustee (as supplemented by the Second
Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture and the Fifth Supplemental Indenture).

 

7.               Five-Year Senior Unsecured Credit Agreement, dated as of
June 22, 2012, among Tyco International Finance S.A., Tyco International Ltd.,
the lenders party thereto and Citibank, N.A., as Administrative Agent.

 

8.               Five-Year Senior Unsecured Revolving Credit Agreement, dated as
of June 22, 2012, among The ADT Corporation, Tyco International Ltd., the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

9.               Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Credit Agreement, dated as of April 25, 2007, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A. as Administrative Agent (as amended by Amendment No. 1,
Amendment No, 2, Amendment No. 3 and Amendment No. 4 thereto).

 

--------------------------------------------------------------------------------


 

10.         Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Unsecured Credit Agreement, dated as of June 22, 2012,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

THE ADT CORPORATION

 

OFFICER’S CERTIFICATE

 

June 22, 2012

 

The undersigned, Ravi Tulsyan, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as a Vice President and Treasurer of The
ADT Corporation, a Delaware corporation (the “Borrower”), in connection with the
364-Day Senior Unsecured Bridge Loan Agreement dated as of June 22, 2012 (the
“Credit Agreement”) by and among the Borrower, Tyco International Ltd., a Swiss
company, certain lenders as named therein and JPMorgan Chase Bank, N.A., as
Administrative Agent, as follows:

 

1.               I am the duly elected and incumbent Vice President and
Treasurer of the Borrower and am authorized to execute this Certificate on
behalf of the Borrower.

 

2.               I recognize and acknowledge that this Certificate is being
furnished to Gibson Dunn in connection with the delivery of their legal opinion
of even date herewith pursuant to Section 4.01(b)(iii) of the Credit Agreement. 
I further understand that Gibson Dunn is relying to a material degree on this
Certificate in rendering that opinion.  On behalf of the Borrower, I hereby
authorize such reliance.

 

3.               I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.               To the best of my knowledge, Schedule A attached hereto lists
each contract evidencing or governing Material Debt (as such term is defined in
the Credit Agreement) of the Borrower, including all amendments and supplements
thereto.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

Name: Ravi Tulsyan

 

Title:   Vice President and Treasurer

 

Signature Page to ADT Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL DEBT CONTRACTS

 

1.               Five-Year Senior Unsecured Revolving Credit Agreement, dated as
of June 22, 2012, among The ADT Corporation, Tyco International Ltd., the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

2.               Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Credit Agreement, dated as of April, 25, 2007, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A., as Administrative Agent (as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

3.               Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Unsecured Credit Agreement, dated as of June 22, 2012,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

TYCO INTERNATIONAL LTD.

 

OFFICER’S CERTIFICATE

 

June 22, 2012

 

The undersigned, Frank Sklarsky, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as the Chief Financial Officer and
Executive Vice President of Tyco International Ltd., a Swiss company (the
“Guarantor”), in connection with the 364-Day Senior Unsecured Bridge Loan
Agreement dated as of June 22, 2012 (the “Credit Agreement”) by and among The
ADT Corporation, a Delaware corporation, the Guarantor, certain lenders as named
therein and JPMorgan Chase Bank, N.A., as Administrative Agent, as follows:

 

1.               I am the duly elected and incumbent Chief Financial Officer and
Executive Vice President of the Guarantor and am authorized to execute this
Certificate on behalf of the Guarantor.

 

2.               I recognize and acknowledge that this Certificate is being
furnished to Gibson Dunn in connection with the delivery of their legal opinion
of even date herewith pursuant to Section 4.01(b)(iii) of the Credit Agreement. 
I further understand that Gibson Dunn is relying to a material degree on this
Certificate in rendering that opinion.  On behalf of the Guarantor, I hereby
authorize such reliance.

 

3.               I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.               To the best of my knowledge, Schedule A attached hereto lists
each contract evidencing or governing Material Debt (as such term is defined in
the Credit Agreement) of the Guarantor, including all amendments and supplements
thereto.

 

5.               No more than 45 percent of the Value of the total assets of the
Guarantor and its direct and indirect Wholly-Owned Subsidiaries on a
consolidated basis (other than Government Securities and cash items) consists
of, and no more than 45 percent of the net income after taxes (for the last four
fiscal quarters combined) of the Guarantor and its Wholly-Owned Subsidiaries on
a consolidated basis is derived from, cash and cash equivalents, securities and
other financial assets (including without limitation securities or other
interests in (x) subsidiaries that are not Wholly-Owned Subsidiaries and
(y) joint ventures or other partially-owned entities that do not constitute
subsidiaries) other than Government Securities.

 

6.               Since inception, the Guarantor, together with each predecessor
entity of the Guarantor, has not held itself out as being primarily engaged in
the business of investing, reinvesting or trading in securities.  The Guarantor
does not propose to engage primarily in the business of investing, reinvesting
or trading in securities.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.  In addition, for purposes
of this Certificate, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Government Security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

 

“Value” means (i) with respect to securities owned at the end of the last
preceding quarter for which market quotations are readily available, the market
value at the end of such quarter, (ii) with respect to other securities and
assets owned at the end of the last preceding fiscal quarter, fair value at the
end of such quarter, as determined in good faith by the board of directors of
the Guarantor, and (iii) with respect to securities and other assets acquired
after the end of the last preceding fiscal quarter, the cost thereof.

 

“Wholly-Owned Subsidiary” of the Guarantor means (i) a company 95 percent or
more of the outstanding voting securities of which are owned by the Guarantor or
by a company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Guarantor, or (ii) with respect to a company that does not
have a board of directors, a company the sole power to otherwise direct or cause
the direction of the management and policies of which is possessed by the
Guarantor or by a company which, within the meaning of this paragraph, is a
wholly-owned subsidiary of the Guarantor.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

 

Name:

Frank Sklarsky

 

Title:

Chief Financial Officer and

 

 

Executive Vice President

 

Signature Page to TIL Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL DEBT CONTRACTS

 

1.               Indenture, dated June 9, 1998, among Tyco International Group
S.A., as issuer, Tyco International Ltd., as guarantor, and The Bank of New
York, as trustee (as supplemented by Supplemental Indentures Nos. 3, 6-8, 16,
20, 22, 2008-1, 2008-2 and 2008-3).

 

2.               Indenture, dated November 12, 2003, among Tyco International
Group S.A., Tyco International Ltd. and The Bank of New York, as trustee (as
supplemented by the First Supplemental Indenture and Supplemental Indentures
No. 3 and 2008-1).

 

3.               Five-Year Senior Credit Agreement, dated as of April 25, 2007,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent (as amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

4.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Banc of America Securities, LLC, as dealer.

 

5.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.),
as dealer.

 

6.               Indenture, dated January 9, 2009, among Tyco International
Finance S.A., as issuer, Tyco International Ltd., as guarantor, and Deutsche
Bank Trust Company Americas, as trustee (as supplemented by the Second
Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture and the Fifth Supplemental Indenture).

 

7.               Five-Year Senior Unsecured Credit Agreement, dated as of
June 22, 2012, among Tyco International Finance S.A., Tyco International Ltd.,
the lenders party thereto and Citibank, N.A., as Administrative Agent.

 

8.               Five-Year Senior Unsecured Revolving Credit Agreement, dated as
of June 22, 2012, among The ADT Corporation, Tyco International Ltd., the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of                                                   ,        

 

WHEREAS, The ADT Corporation (the “Borrower”), Tyco International Ltd., the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
have entered into the 364-Day Senior Unsecured Bridge Loan Credit Agreement,
dated as of June 22, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Borrower is or may
be entitled, subject to certain conditions, to borrow loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03 and 1.04 of the Credit Agreement shall apply to this Subsidiary
Guaranty.  In addition, the following terms, as used herein, have the following
meanings:

 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising.  The Guaranteed Obligations shall include, without
limitation, any interest, costs, fees and expenses which accrue on or with
respect to any of the foregoing and are payable by the Borrower pursuant to the
Credit Agreement or any Note, whether before or after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have accrued thereon or with
respect thereto and would have been payable by the Borrower pursuant to the
Credit Agreement or Note but for the commencement of such case, proceeding or
other action.

 

--------------------------------------------------------------------------------


 

“Obligors” means, at any time, collectively, the Borrower, the Guarantor (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01 The Guarantee. Subject to Section 2.03, the Guarantor hereby
unconditionally and irrevocably guarantees to each of the Lenders and the
Administrative Agent the due and punctual payment of all Guaranteed Obligations
as and when the same shall become due and payable, whether at maturity, by
declaration or otherwise, according to the terms thereof.  This is a continuing
guarantee and a guarantee of payment and not merely of collection.  In case of
failure by the Borrower punctually to pay the indebtedness guaranteed hereby,
the Guarantor, subject to Section 2.03, hereby unconditionally agrees to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at maturity or by declaration or otherwise, and as if such
payment were made by the Borrower.

 

Section 2.02 Guarantee Unconditional. The obligations of the Guarantor under
this Article 2 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Obligor under any Loan Document, by operation of
law or otherwise;

 

(b) any modification or amendment of or supplement to any Loan Document (other
than as specified in an amendment or waiver of this Subsidiary Guaranty effected
in accordance with Section 2.03);

 

(c) any modification, amendment, waiver, release, non-perfection or invalidity
of any direct or indirect security, or of any guaranty or other liability of any
third-party, for any obligation of any other Obligor under any Loan Document;

 

(d) any change in the corporate existence, structure or ownership of any other
Obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other Obligor or its assets or any resulting release or
discharge of any obligation of any other Obligor contained in any Loan Document;

 

(e) the existence of any claim, set-off or other rights which the Guarantor may
have at any time against any other Obligor, the Administrative Agent, any Lender
or any other Person, whether or not arising in connection with the Loan
Document; provided that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

 

(f) any invalidity or unenforceability relating to or against any other Obligor
for any reason of any Loan Document, or any provision of applicable law or
regulation of any jurisdiction purporting to prohibit the payment by any other
Obligor of the principal of or interest on any Loan or any other amount payable
by any other Obligor under any Loan Document; or

 

--------------------------------------------------------------------------------


 

(g) any other act or omission to act or delay of any kind by any other Obligor,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Guarantor
under this Article 2.

 

Section 2.03 Limit of Liability. The Guarantor shall be liable under this
Subsidiary Guaranty only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under
Section 548 of Chapter 11 of Title 11 of the United States Code, as amended, or
any successor statute (the “Bankruptcy Code”) or any comparable provisions of
any other applicable law.  To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any other Subsidiary Guarantors) in
the same proportion as the Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then the Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Subsidiary Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date enforcement
hereunder is sought by all Subsidiary Guarantors in respect of the Guaranteed
Obligations; provided that no Subsidiary Guarantor may take any action to
enforce such right until the Guaranteed Obligations (other than contingent
indemnification obligations with respect to unasserted claims) have been
indefeasibly paid in full and the Commitments have been terminated, it being
expressly recognized and agreed by all parties hereto that the Guarantor’s right
of contribution arising pursuant to this Section 2.03 against any other
Subsidiary Guarantor shall be expressly junior and subordinate to such other
Subsidiary Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under any Subsidiary Guaranty.  All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 2.03, each Subsidiary Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Subsidiary Guarantor in respect of
such payment.  The Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, the Guarantor has the right
to waive its contribution right against any other Subsidiary Guarantor to the
extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

 

Section 2.04 Discharge; Reinstatement in Certain Circumstances. Subject to
Section 4.06, the Guarantor’s obligations under this Article II shall remain in
full force and effect until the Commitments are terminated and the principal of
and interest on the Loans and all other amounts payable by the Borrower under
the Loan Documents shall have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any other amount payable by the
Borrower under any Loan Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any other Obligor
or otherwise, the

 

--------------------------------------------------------------------------------


 

Guarantor’s obligations under this Article II with respect to such payment shall
be reinstated at such time as though such payment had become due but had not
been made at such time.

 

Section 2.05 Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
other Obligor or any other Person.

 

Section 2.06 Subrogation and Contribution. (a)  The Guarantor irrevocably waives
any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder (i) to be subrogated to the rights
of the payee against the Borrower with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by any other Obligor in respect thereof
or (ii) to receive any payment, in the nature of contribution or for any other
reason, from any other Obligor with respect to such payment.

 

(b) Notwithstanding the provision of subsection (a) of this Section 2.06, the
Guarantor shall have and be entitled to (i) all rights of subrogation or
contribution otherwise provided by law in respect of any payment it may make or
be obligated to make under this Subsidiary Guaranty and (ii) all claims (as
defined under the Bankruptcy Code) it would have against any Obligor or any
other Subsidiary Guarantor (each an “Other Party”) in the absence of subsection
(a) of this Section 2.06 and to assert and enforce the same, in each case on and
after, but at no time prior to, the date (the “Subrogation Trigger Date”) which
is one year and five days after the Maturity Date if, but only if, (x) no
Default or Event of Default of the type described in Article VI of the Credit
Agreement with respect to the relevant Other Party has existed at any time on
and after the Subrogation Trigger Date; and (y) the existence of the Guarantor’s
rights under this clause (b) would not make the Guarantor a creditor (as defined
in the Bankruptcy Code) of such Other Party in any insolvency, bankruptcy,
reorganization or similar proceeding commenced on or prior to the Subrogation
Trigger Date.

 

Section 2.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Loan Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.01 Corporate Existence and Power. The Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of
[                      ].

 

Section 3.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Guarantor of this Subsidiary
Guaranty:

 

(a) are within the Guarantor’s corporate powers;

 

--------------------------------------------------------------------------------


 

(b) have been duly authorized by all necessary corporate action on the part of
the Guarantor;

 

(c) require no action by or in respect of, or filing with, any Governmental
Authority on the part of the Guarantor; and

 

(d) do not contravene, or constitute a default by the Guarantor under, any
provision of (i) applicable law or regulation, (ii) the certificate of
incorporation or by-laws of the Guarantor or (iii) any agreement or instrument
evidencing or governing Debt of the Guarantor or any other material agreement,
judgment, injunction, order, decree or other instrument binding upon the
Guarantor.

 

Section 3.03 Binding Effect. This Subsidiary Guaranty constitutes a valid and
binding obligation of the Guarantor.

 

Section 3.04 Not an Investment Company. The Guarantor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01 Notices. All notices, requests and other communications to be made
to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission, Approved Electronic
Communication or similar writing) and shall be given: (a) if to the Guarantor,
to it at its address or by Approved Electronic Communication as set forth on the
signature pages hereof or such other address, website or email address as the
Guarantor may hereafter specify for the purpose by notice to the Administrative
Agent and (b) if to any party to the Credit Agreement, to it at its address or
by Approved Electronic Communication as specified in or pursuant to the Credit
Agreement.  Each such notice, request or other communication shall be effective
(i) if given by Approved Electronic Communication, when confirmation of receipt
thereof is received by the sender, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02 No Waiver. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

Section 4.03 Amendments and Waivers. Any provision of this Subsidiary Guaranty
may be amended or waived if, and only if, such amendment or waiver is entered
into in accordance with Section 10.02 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 4.04 Successors and Assigns. This Subsidiary Guaranty is for the benefit
of the Lenders and the Administrative Agent and their respective successors and
assigns and, in the event of an assignment of the Loans, the Notes or other
amounts payable under the Loan Documents, the rights hereunder, to the extent
applicable to the indebtedness so assigned, shall be transferred with such
indebtedness.  All provisions of this Subsidiary Guaranty shall be binding upon
the Guarantor and its successors and assigns.

 

Section 4.05 Taxes. All payments by the Guarantor hereunder shall be made free
and clear of Taxes and otherwise in accordance with Section 9.05 of the Credit
Agreement (which Section, including, but not limited to, the indemnification
provisions contained therein, is hereby incorporated by reference as if set
forth herein; provided that each reference contained therein to an Obligor shall
be a reference to the Guarantor).

 

Section 4.06 Effectiveness. (a) This Subsidiary Guaranty shall become effective
when the Administrative Agent shall have received a counterpart hereof signed by
the Guarantor.

 

(b) The Guarantor may at any time elect to terminate this Subsidiary Guaranty
and its obligations hereunder if (i) after giving effect thereto, no Default
shall have occurred and be continuing; and (ii) at such time the Guarantor does
not have in effect a guarantee, the effect of which would require the Guarantor
to be a Subsidiary Guarantor under the terms of Section 5.12 of the Credit
Agreement.  If the Guarantor so elects to terminate this Subsidiary Guaranty, it
shall give the Administrative Agent notice to such effect, which notice shall be
accompanied by a certificate of a Responsible Officer to the effect that, after
giving effect to such termination, no Default shall have occurred and be
continuing.  The Administrative Agent may if it so elects conclusively rely on
such certificate.  Upon receipt of such notice and such certificate, unless the
Administrative Agent determines that a Default shall have occurred and be
continuing, the Administrative Agent shall promptly deliver to the Guarantor the
counterpart of this Subsidiary Guaranty delivered to the Administrative Agent
pursuant to Section 4.06(a), and upon such delivery this Subsidiary Guaranty
shall terminate and the Guarantor shall have no further obligations hereunder.
In addition to the foregoing, this Subsidiary Guaranty may be terminated and
released in accordance with the terms of the penultimate paragraph of
Section 7.08 of the Credit Agreement.

 

Section 4.07 GOVERNING LAW; SUBMISSION TO JURISDICTION. (a) THIS SUBSIDIARY
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.  THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

--------------------------------------------------------------------------------


 

If the Guarantor is not organized under the laws of the United States of America
or a State thereof:

 

Appointment of Agent for Service of Process. The Guarantor hereby irrevocably
designates and appoints CT Corporation System, having an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011, as its authorized agent,
to accept and acknowledge on its behalf service or any and all process which may
be served in any suit, action or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City.  The Guarantor represents and warrants that such agent has agreed in
writing to accept such appointment and that a true copy of such designation and
acceptance has been delivered to the Administrative Agent. Such designation and
appointment shall be irrevocable until all principal and interest and all other
amounts payable hereunder shall have been paid in full in accordance with the
provisions hereof.  If such agent shall cease so to act, the Guarantor covenants
and agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

 

Service of Process. The Guarantor hereby consents to process being served in any
suit, action, or proceeding of the nature referred to in subsection (a) above in
any federal or New York State court sitting in New York City by service of
process upon the agent of the Guarantor, as the case may be, for service of
process in such jurisdiction appointed as provided in subsection (b)(i) above;
provided that, to the extent lawful and possible, written notice of said service
upon such agent shall be mailed by registered airmail, postage prepaid, return
receipt requested, to the Guarantor at its address specified on the signature
pages hereof or to any other address of which the Guarantor shall have given
written notice to the Administrative Agent.  The Guarantor irrevocably waives,
to the fullest extent permitted by law, all claim of error by reason of any such
service and agrees that such service shall be deemed in every respect effective
service of process upon the Guarantor in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to the Guarantor.

 

No Limitation on Service or Suit. Nothing in this Section 4.07 shall affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Lender to bring proceedings against the Guarantor in the courts of any
jurisdiction or jurisdictions.

 

Waiver of Immunities. To the extent permitted by applicable law, if the
Guarantor has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) with respect to itself or any of its property, the Guarantor
hereby irrevocably waives and agrees not to plead or claim such immunity in
respect of its obligations under this Subsidiary Guaranty.  The Guarantor agrees
that the waivers set forth above shall be to the fullest extent permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States of America and
are intended to be irrevocable and not subject to withdrawal for purposes of
such Act.

 

--------------------------------------------------------------------------------


 

Section 4.08 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09 Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Guarantor or for any
other reason, any payment under or in connection with this Subsidiary Guaranty
is made or satisfied in the Other Currency, then, to the extent that the payment
(when converted into the Required Currency at the rate of exchange on the date
of payment or, if it is not practicable for the Payee to purchase the Required
Currency with the Other Currency on the date of payment, at the rate of exchange
as soon thereafter as it is practicable for it to do so) actually received by
the Payee falls short of the amount due under the terms of this Subsidiary
Guaranty, the Guarantor shall, to the extent permitted by law, as a separate and
independent obligation, indemnify and hold harmless the Payee against the amount
of such shortfall.  For the purpose of this Section, “rate of exchange” means
the rate at which the Payee is able on the relevant date to purchase the
Required Currency with the Other Currency and shall take into account any
premium and other costs of exchange.

 

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

 

 

[GUARANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] NOTICE OF BORROWING

 

JPMorgan Chase Bank, N.A., as Administrative Agent
 for the Lenders parties
to the Credit Agreement
referred to below
[Address]

 

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The ADT Corporation as borrower under the 364-Day Senior
Unsecured Bridge Loan Agreement, dated as of June 22, 2012 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, The ADT
Corporation, as borrower, Tyco International Ltd., as guarantor, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, hereby
gives you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:

 

(i) The aggregate amount of the Proposed Borrowing is
$                              .

 

(ii) The Business Day of the Proposed Borrowing is
                              , 2012.

 

(iii) The Type of Advances comprising the Proposed Borrowing is [ABR Borrowing]
[Eurodollar Borrowing].

 

(iv) The initial Interest Period for each Eurodollar Borrowing made as part of
the Proposed Borrowing is            month[s].

 

(v) [Insert Borrower account information].

 

 

Very truly yours,

 

 

 

THE ADT CORPORATION

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------